Exhibit 10.17

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this "Lease") is made and entered into as of the 12th day
of February, 2007, by and between Lessor and Lessee, as defined below. Lessor
hereby agrees to lease to Lessee and Lessee hereby agrees to lease from Lessor,
the Premises, as defined below, pursuant to all of the terms and conditions set
forth below:

 

ARTICLE 1 - DEFINED TERMS, GENERAL CONDITIONS AND PREMISES

 

Section 1.1          Defined Terms and Covenants. The terms listed below
("Defined Terms") shall have the following meanings throughout this Lease, and
the covenants described in this Section 1.1 shall have the same effect as the
terms and conditions of the Lease:

 

 

(a)

Lessor:

The Plaza CP LLC

 

a California limited liability company

 

 

(b)

Lessee:

iDCentrix

 

a Delaware limited liability company

 

 

(c)

Premises:                The designated space specifically referred to as Suite
4240, crosshatched on Exhibit "B" attached hereto and located in the building
commonly known as 2101 Rosecrans Avenue (the "Building"), on the property in El
Segundo, California, more particularly described in Exhibit "A-1" which is also
attached hereto (the "Property").

 

 

(d)

Deemed Rentable Area of the Premises:

1,376 square feet.

 

Deemed Usable Area of the Premises:

1,119 square feet.

 

 

(e)

Term and Option To Extend:              The Lease term shall be two (2) years
following the Commencement Date (the “Term”). Notwithstanding the previous
sentence, the Term will always terminate on the last day of the twenty-fourth
(24th) full calendar month following the Commencement Date. Lessee shall have
one (1) option to extend the Term for two (2) years, pursuant to Rider No. One
attached hereto.

 

 

(f)

Commencement Date:          March 1, 2007 (however, Lessee shall have early
access to the Premises, at no charge, immediately following execution of the
Lease by both Lessor and Lessee, subject to Lessee complying with all terms,
conditions, covenants, rules and regulations of the Lease [other than payment of
Rent] as of the date Lessee first occupies the Premises, including, but not
limited to, the Article 14 insurance requirements and the Sections 14.1 and
35.15(c) indemnity protections).

 

 

(g)

Base Rental:

Lessee shall pay Base Rental as follows:

 

 

From March 1, 2007 to February 29, 2008:

$3,715.20 per month; and

 

From March 1, 2008 to February 28, 2009:

$3,826.66 per month.

Subject to Articles 3 and 4.

 

 

(h)

Deposit:

$3,826.66. Subject to Article 5.

 

 

(i)

Use:

General office. Subject to Article 6.

 

 

(j)

Parking Privileges:                Lessee is authorized to take up to a maximum
of five (5) parking permits. Lessee must take a minimum of two (2) parking
permits. Subject to Article 32.

 

 

(k)

Current Monthly Parking Permit Charges:        Reserved Permits at $105.00 /
Non-Reserved Permits at $65.00. Subject to Exhibit "E".

 

 

(i)

Normal Hours: Monday through Friday, from 7:30 a.m. to 6:30 p.m., Saturday, from
9:00 a.m. to 1:00 p.m., excepting state and/or federal holidays. Lessee shall
have access to the Premises twenty-four (24) hours, seven (7) days a week.
Subject to Exhibit “C”.

 

 

(m)

Lessee Improvements:

Lessee shall take the Premises "As-Is."

 

 

(n)

Broker:           Lessor and Lessee each hereby represent and warrant to the
other that it has not engaged or dealt with any real estate brokers,
salesperson, finders or other persons entitled to any compensation relating to
this Lease.

 

 

(o)

Notices:          All notices, requests, consents, approvals, payments in
connection with this Lease, or communications that either party desires or is
required or permitted to give or make to the other

 

 

1

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



party under this Lease, shall only be deemed to have been given, made and
delivered, when (a) made or given in writing and personally served; or (b)
deposited in the United States mail, certified or registered mail, return
receipt requested, postage prepaid to the respective addresses of Lessee or
Lessor as set forth below; or (c) delivered by overnight delivery Federal
Express/Airborne/United Parcel Service/DHL Worldwide Express/California
Overnight with charges prepaid, notice to be effective on delivery if confirmed
by the delivery service. Lessor or Lessee may from time to time designate other
addresses for notice purposes by written notice to the other in accordance
herewith.

 

Lessee's Address for Notices Before Occupancy:

Francine Dubois

 

2511 Apple Avenue

 

Torrance, California 90501

 

Lessee's Address for Notices After Occupancy:

iDCentrix

 

2101 Rosecrans Avenue, Suite 4240

 

El Segundo, California 90245

 

Lessee's Address for Billing Purposes:

iDCentrix

 

2101 Rosecrans Avenue, Suite 4240

 

El Segundo, California 90245

 

Lessor's Address for Notices:

The Plaza CP LLC

 

2041 Rosecrans Avenue, Suite 200

 

El Segundo, California 90245

 

Attention: Richard C. Lundquist

 

Copy to:

The Plaza CP LLC

 

2041 Rosecrans Avenue, Suite 200

 

El Segundo, CA 90245

 

Attention: Leonard E. Blakesley, Jr.

 

Lessor's Address For Payment of Rent:

 

 

First class mail:

The Plaza CP LLC

 

P.O. Box 80009

 

City of Industry, CA 91716-8009

 

 

Overnight delivery:

The Plaza CP LLC

 

Attention: Lockbox #80009

 

19935 E. Walnut Drive

 

North Walnut, CA 91795

 

 

Section 1.2

General Conditions.

 

(a)        Unless this Lease provides for a contrary standard, whenever in this
Lease the consent or approval of the Lessor or Lessee is required, such consent
or approval shall not be unreasonably withheld or delayed (except, however, with
respect to any Lessor consent, for matters which could possibly have an adverse
effect on the Building's plumbing, heating, mechanical, life safety,
ventilation, air conditioning or electrical systems, which could affect the
structural integrity of the Building, or which could affect the exterior
appearance of the Building, Lessor may withhold such consent or approval in its
sole discretion but shall act in good faith); and

 

(b)        Unless a contrary standard or right is set forth in this Lease,
whenever the Lessor or Lessee is granted a right to take action, exercise
discretion, or make an allocation, judgment or other determination, Lessor or
Lessee shall act reasonably and in good faith and take no action which might
result in the frustration of the reasonable expectations of a sophisticated
tenant and a sophisticated landlord concerning the benefits to be enjoyed under
this Lease.

 

Section 1.3

Lease of Premises. Lessor leases to Lessee, and Lessee leases from Lessor, the
Premises.

 

ARTICLE 2 - TERM

 

Section 2.1          Effective Date. This Lease will become effective (the
"Effective Date") when signed by Lessor and Lessor's lender on the Property has
approved the Lease (if lender's prior approval is required). All of the terms,
conditions, covenants, rules and regulations of the Lease (other than the
payment of Rent) shall apply as of the Effective Date.

 

 

2

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



Section 2.2          Commencement Date. The Term of this Lease and the Rent
shall commence on the earliest of (a) the date that is shown in Section 1.1(f)
of this Lease Agreement, or (b) the date that Lessee occupies the Premises (the
"Commencement Date"). In the event the Commencement Date should occur on a date
other than that indicated in Section 1.1(f), then Lessor shall send Lessee
notice of the occurrence of the Commencement Date in the form of the attached
Exhibit "F," which notice Lessee shall acknowledge by executing a copy of the
notice and returning it to Lessor. If Lessee fails to sign and return the notice
to Lessor within ten (10) days of receipt of the notice from Lessor, the notice
as sent by Lessor shall be deemed to have correctly set forth the Commencement
Date. Failure of Lessor to send such notice shall have no effect on the
Commencement Date.

 

Section 2.3          Delay in Delivery of Premises. If Lessor is unable to
deliver possession of the Premises to Lessee on or before the Commencement Date,
Lessor shall not be subject to any liability for its failure to do so. This
failure shall not affect the validity of this Lease or the obligations of Lessee
under it, but the Lease Term shall commence on the date on which Lessor delivers
possession of the Premises to Lessee. The Lease Expiration Date shall be
extended for a like period plus any additional period required to make the Lease
Expiration Date the last day of the calendar month. Lessor shall use its
commercially reasonable efforts to enforce its rights to possession of the
Premises against any holdover tenant. If Lessor is unable to deliver possession
of the Premises to Lessee by the sixtieth (60th) day following the Commencement
Date (the "Outside Date"), then either party shall have the right to terminate
this Lease by providing the other party with written notice thereof within five
(5) business days following said Outside Date.

 

ARTICLE 3 - RENT

 

Section 3.1          Payment of Base Rental. Lessee shall pay the Base Rental,
in advance, without prior notice, demand or billing statement, on or before the
first day of each calendar month during the entire Term. Concurrently with
Lessee's execution of this Lease and the submission thereof for Lessor's
execution, Lessee shall pay to Lessor the Base Rental payable hereunder for one
full calendar month of the Term as set forth in Section 1.1(g). On the
Commencement Date, Lessee shall pay to Lessor the prorated Base Rental
attributable to the month in which the Commencement Date occurs if the
Commencement Date occurs on a date other than the first day of a calendar month.

 

Section 3.2            Governmental Assessments. In addition to the Base Rental,
Lessee shall pay, prior to delinquency, all personal property taxes, charges,
rates, duties and license fees (“Assessments”) assessed against or levied upon
Lessee's occupancy of the Premises, or upon any Lessee Improvements, trade
fixtures, furnishings, equipment or other personal property contained in the
Premises (collectively, "Personal Property"). Lessee shall cause such
assessments upon Personal Property to be billed separately from the property of
Lessor. Lessee hereby agrees to indemnify, defend and hold Lessor harmless from
and against the payment of all such assessments.

 

Section 3.3          Special Charges for Special Services. Lessee agrees to pay
to Lessor, within ten (10) days following written demand, all charges, including
labor costs, for any services, goods and/or materials, which shall include
Lessor's 15% administrative cost surcharge thereon, furnished by Lessor at
Lessee's request which are not otherwise required to be furnished by Lessor
under this Lease without separate charge or reimbursement.

 

Section 3.4          Definition of Rent. Any and all payments of Base Rental
(including any and all increases thereof) and any and all taxes, fees, charges,
costs, expenses, insurance obligations, late charges, interest, and all other
payments, disbursements or reimbursements which are attributable to, payable by
or the responsibility of Lessee under this Lease (herein collectively referred
to as the "Additional Rent"), constitute "rent" within the meaning of California
Civil Code Section 1951(a). Base Rental and Additional Rent are herein
collectively referred to as "Rent." Any Rent payable to Lessor by Lessee for any
fractional month shall be prorated based on a three hundred sixty-five (365) day
year. All payments owed by Lessee under this Lease shall be paid to Lessor in
lawful money of the United States of America at the Lessor's Address for Payment
of Rent set forth in Section 1.1(o) or such other address as Lessor notifies
Lessee in writing from time to time. All payments shall be paid without
deduction, setoff or counterclaim.

 

Section 3.5          Late Charge. Lessee acknowledges that the late payment of
Rent will cause Lessor to incur damages, including administrative costs, loss of
use of the overdue funds and other costs, the exact amount of which would be
impractical and extremely difficult to ascertain. Lessor and Lessee agree that
if Lessor does not receive a payment of Rent within five (5) days after the date
that such payment is due, Lessee shall pay to Lessor a late charge equal to ten
percent (10%) of the delinquent amount, as liquidated damages for the damages
which Lessor is likely to incur for the thirty (30) day period following the due
date of such payment. Further, all portions of Rent not paid within thirty (30)
days following its due date and all late charges associated therewith shall bear
interest at the Interest Rate (as defined below) beginning on the thirty-first
(31st) day following the due date of such Rent and continuing until such Rent,
late charges and interest are paid in full. Acceptance of the late charge,
and/or interest by Lessor shall not cure or waive Lessee's default, nor prevent
Lessor from exercising, before or after such acceptance, any and all of the
rights and remedies for a default provided by this Lease or at law or in equity.
Payment of the late charge and/or interest is not an alternative means of
performance of Lessee's obligation to pay Rent at the times specified in this
Lease. Lessee will be liable for the late charge regardless of whether Lessee's
failure to pay the Rent when due constitutes a default under this Lease. Lessee
shall pay Lessor a fee of $30.00 for each non sufficient funds check that Lessor
shall receive from Lessee. The term "Interest Rate" shall mean the maximum
interest rate permitted by law.

 

 

3

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



Section 3.6          Acceleration of Base Rental Payments. In the event a late
charge becomes payable pursuant to Section 3.5 of this Lease for three (3)
payments of any one or more elements of Rent within a twelve (12) month period,
then all subsequent Rent payments shall immediately and automatically become
payable by Lessee quarterly, in advance, by cashier’s check, instead of monthly.

 

Section 3.7          Disputes as to Payments of Rent. Lessee agrees to pay the
Rent required under this Lease within the time limits set forth in this Lease.
If Lessee receives from Lessor an invoice or statement, which invoice or
statement is sent by Lessor in good faith, and Lessee in good faith disputes
whether all or any part of such Rent is due and owing, Lessee shall nevertheless
pay to Lessor the amount of the Rent indicated on the invoice or statement until
Lessee receives a final judgment from a court of competent jurisdiction (or when
arbitration is permitted or required, receives a final award from an arbitrator)
relieving or mitigating Lessee's obligation to pay such Rent. In such instance
where Lessee disputes its obligations to pay all or part of the Rent indicated
on such invoice or statement, Lessee shall, concurrently with the payment of
such Rent, provide Lessor with a letter or notice entitled "Payment Under
Protest," specifying in detail why Lessee is not required to pay all or part of
such Rent. Lessee will be deemed to have waived its right to contest any past
payment of Rent unless it has filed a lawsuit against Lessor (or when
arbitration is permitted or required, filed for arbitration and has served
Lessor with notice of such filing), and has served a summons on Lessor, within
one (1) year of such payment. Until an Event of Default by Lessee occurs, Lessor
shall continue to provide the services and utilities required by this Lease.

 

ARTICLE 4 – OPERATING EXPENSE ADJUSTMENTS

 

Section 4.1          Operating Expense Adjustments. Lessor and Lessee agree that
in lieu of calculating the adjustments to Building operating expenses (which are
passed through to lessees as additional Rent each year) for each year of the
Term, Lessee shall pay to Lessor as additional Rent the sum of five cents
($0.05) per Rentable Square Foot per month beginning on the first (1st) day of
the thirteenth (13th) full calendar month following the Commencement Date and
increasing by five cents ($0.05) per Rentable Square Foot per month annually
thereafter throughout the Term of the Lease, including all extensions thereof.
Such amount shall be added to the amount of Base Rental payable hereunder.
Lessee's annual operating expense adjustments due hereunder are predetermined
and not subject to adjustment.

 

ARTICLE 5 - SECURITY DEPOSIT

 

Section 5.1          Security Deposit. Concurrently with Lessee's execution of
this Lease and submission thereof for Lessor's execution, Lessee shall pay the
Deposit to Lessor, which Deposit shall be held by Lessor as security, for the
full and faithful performance of Lessee's covenants and obligations under the
Lease. The Deposit is not an advance Base Rental deposit, an advance payment of
any other kind, or a measure of Lessor's damages in case of Lessee's default. If
Lessee fails to comply with the full and timely performance of any or all of
Lessee's covenants and obligations set forth in this Lease, including, but not
limited to, the provisions relating to the payment of Rent, the removal of
property and the repair of resultant damage, then Lessor may, from time to time,
without notice to Lessee and without waiving any other remedy available to
Lessor, use the Deposit, or any portion of it, to the extent necessary to cure
or remedy such failure or to compensate Lessor for any or all damages sustained
by Lessor resulting from Lessee's failure to comply fully and timely with its
obligations pursuant to this Lease. Lessee shall immediately pay to Lessor on
demand the amount so applied in order to restore the Deposit to its original
amount, and Lessee's failure to immediately do so shall constitute a default
under this Lease. If Lessee is in compliance with the covenants and obligations
set forth in this Lease at the time which is sixty (60) days following the time
of both the expiration (or earlier termination) of this Lease and Lessee's
vacating of the Premises, Lessor shall return the Deposit to Lessee promptly
thereafter. Lessor shall not be required to maintain the Deposit separate and
apart from Lessor's general or other funds, and Lessor may commingle the Deposit
with any of Lessor's general or other funds. Lessee shall not at any time be
entitled to interest on the Deposit. Lessee hereby waives the provisions of
Section 1950.7 of the California Civil Code and all other provisions of the law,
now or hereafter in effect, which (i) establish the time frame by which a
landlord must refund a security deposit under a lease, and/or (ii) provide that
a landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of rent, to repair damage caused by
a tenant or to clean the premises, it being agreed that Lessor may, in addition,
claim those sums specified in this Article 5 above and/or those sums reasonably
necessary to compensate Lessor for any loss or damage caused by Lessee’s default
of this Lease, including, but not limited to, all damages or rent due upon
termination of this Lease pursuant to Section 1951.2 of the California Civil
Code.

 

ARTICLE 6 - USE

 

Section 6.1          Restriction on Use. Lessee shall not do or permit to be
done in or about the Property, nor bring, keep or permit to be brought or kept
therein, anything which is prohibited by the attached Exhibits "D" and "E" or by
any standard form fire insurance policy or which will in any way increase the
existing rate of, or affect, any fire or other insurance upon the Building or
its contents, or which will cause a weight load or stress on the floor or any
other portion of the Premises in excess of the weight load or stress which the
floor or other portion of the Premises is designed to bear. Lessee, at Lessee's
sole cost, shall comply with all laws (as defined in Section 20.2) affecting the
Premises, and with the requirements of any Board of Fire Underwriters or other
similar body now or hereafter instituted, and shall also comply with any order,
directive or certificate of occupancy issued pursuant to any Laws, which affect
the condition, use or occupancy of the Premises, including, but not limited to,
any requirements of structural changes related to or affected

 

 

4

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



by Lessee's acts, occupancy or use of the Premises. The judgment of any court of
competent jurisdiction or the admission of Lessee in any action against Lessee,
whether or not Lessor is a party to such action, shall be conclusive as between
Lessor and Lessee in establishing such violation. Lessee shall not conduct
retail operations from the Premises or use the Premises for medical or dental
offices or for any other office purpose which is different from the office
operations permitted by Lessor of its other tenants in the Building.

 

Section 6.2          Compliance by Other Lessees. Lessor shall not be liable to
Lessee for any other occupant's or tenant's failure to conduct itself in
accordance with the provisions of this Article 6, and Lessee shall not be
released or excused from the performance of any of its obligations under this
Lease in the event of any such failure.

 

ARTICLE 7 - ALTERATIONS AND ADDITIONS

 

Section 7.1          Additions or Improvements to the Premises. Lessee shall not
have the right to make any alterations, additions or improvements
(“Alterations”) to the Premises without the Lessor's express prior written
consent. In the event Lessee requests Lessor's consent to make Alterations, such
consent shall be, without exception, and at a minimum conditioned on Lessor's
standard rules and regulations regarding Alterations.

 

Section 7.2          Alterations and Improvements - Treatment at End of Lease.
All Alterations and Lessee Improvements made by or for Lessee, whether temporary
or permanent in character, made either by Lessor or Lessee, including, but not
limited to, all air-conditioning or heating systems, paneling, decorations,
cabling, partitions and railings (except furniture or movable trade fixtures
installed at the expense of Lessee) shall become the property of the Lessor and
shall remain upon, and be surrendered with, the Premises as a part thereof at
the termination of this Lease, without compensation to Lessee; provided,
however, that at the election of Lessor, exercisable by notice to Lessee, Lessee
shall, at Lessee's sole expense, prior to the expiration of the Term (or within
ten (10) days following the earlier termination of this Lease), remove from the
Premises the Alterations and/or Lessee Improvements (or that portion of the
Alterations and/or Lessee Improvements) required by Lessor to be removed, and
repair all damage to the Premises caused by such removal. Lessor shall have the
right, upon reasonable notice to Lessee, to enter and fully inspect the entire
Premises just prior to the expiration of the Term or earlier termination of this
Lease to determine the condition of the Premises, and to ascertain what
removals, if any, Lessor shall require of Lessee pursuant to the terms hereof.

 

All of Lessee's Personal Property, including, but not limited to, moveable
furniture, trade fixtures and equipment, not attached to the Building or the
Premises, shall be completely removed by Lessee prior to the expiration of the
Term (or within ten (10) days following the earlier termination of this Lease),
provided, however, that Lessee shall repair all damage caused by such removal
prior to the expiration of the Term (or within ten (10) days following the
earlier termination of this Lease), and provided further, that any of Lessee's
Personal Property not so removed shall, at the option of Lessor, be deemed
abandoned by Lessee and shall automatically become the property of Lessor
(whereupon Lessor shall then be permitted to retain and/or dispose the same, or
any part thereof, in any manner whatsoever, without liability to Lessee).

 

ARTICLE 8 - LESSEE'S REPAIRS AND CLEANING OBLIGATIONS

 

Section 8.1          Lessee's Repairs and Cleaning Obligations. Lessee shall, at
Lessee's sole cost and expense, keep the Premises in good, clean and sanitary
condition and repair at all times during the Term. Lessee's promise to keep the
Premises in good, clean and sanitary condition and repair shall survive the
expiration or earlier termination of this Lease. All damage or breakage to any
part or portion of the Premises, and all damage or breakage to any portion of
the Property caused by the willful or negligent act or omission of Lessee or
Lessee's agents, employees, contractors, licensees, directors, officers,
partners, trustees, visitors or invitees (collectively, "Lessee's Employees"),
shall be promptly repaired or replaced by Lessee, at Lessee's sole cost and
expense, to the satisfaction of Lessor. Lessor may make any repairs or
replacements which are not made by Lessee within a reasonable amount of time
(except in the case of emergency when such repairs or replacements can be made
immediately), and charge Lessee for the cost of such repairs and replacements.
Lessee shall be solely responsible for the design and function of all of Lessee
Improvements whether or not installed by Lessor at Lessee's request. Lessee
waives all rights to make repairs or replacements to the Premises or to the
Property at the expense of Lessor, or to deduct the cost of such repairs or
replacements from any payment owed to Lessor under this Lease. If upon
expiration or earlier termination of this Lease Lessee shall have failed to
leave the Premises in good, clean and sanitary condition and repair, reasonable
wear and tear excepted, then Lessor may use any portion of the Deposit necessary
to compensate Lessor for costs, charges and expenses incurred by Lessor for
Lessee's failure to comply with its obligations stated herein. Should Lessee
occupy the Premises for less than twelve (12) months, then to reimburse Lessor
for the costs and expenses that Lessor will reasonably incur to
steam-clean/shampoo or repair the carpet and touch-up paint the walls (as
needed) in the Premises, to enable Lessor to re-let the Premises to a
replacement tenant due to Lessee's premature vacancy, then Lessee shall pay
Lessor all costs and expenses related thereto, and Lessor shall be permitted to
use, but shall not be required to use, any portion or all of the Deposit for the
same.

 

ARTICLE 9 - NO LIENS BY LESSEE

 

Section 9.1          Liens. Lessee shall at all times keep the Premises, the
Building and the Property free from any liens arising out of any work performed
or allegedly performed, materials, furnished or allegedly furnished or

 

 

5

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



obligations incurred by or for Lessee. At any time Lessee either desires or is
required to make any Alterations, Lessor may require Lessee, at Lessee's sole
cost and expense, to obtain and provide to Lessor performance and payment bonds
in a form and by a surety acceptable to Lessor and in an amount not less than
one and one-half (1-1/2) times the estimated cost of such Alterations to insure
Lessor against liability from mechanics' and materialmen's liens and to insure
completion of the work and may also require such additional items or assurances
as Lessor in its sole discretion may deem reasonable or desirable. Lessee agrees
to indemnify, defend, protect, and hold Lessor harmless from and against any and
all claims for mechanics', materialmen's or other liens in connection with any
Alterations, repairs, or any work performed, materials furnished or obligations
incurred by or for Lessee. These indemnities shall survive the expiration or
earlier termination of this Lease. Lessor reserves the right to enter the
Premises for the purpose of posting such notices of non-responsibility as may be
permitted by law, or desired by Lessor.

 

ARTICLE 10 - LESSOR'S MAINTENANCE AND REPAIR OBLIGATIONS

 

Section 10.1        Scope of Lessor's Repairs. So long as no Event of Default
(as defined in Article 17) has occurred, which remains uncured, Lessor shall
maintain and repair the structural elements and the public and common areas of
the Building as the same may exist from time to time, except for non-insured
damage or wear and tear which is the result of a negligent or willful act or
omission of Lessee or Lessee's Employees. Lessor shall have no obligation to
make repairs under this Article 10 until a reasonable time after receipt of
written notice of the need for such repairs. In no event shall any payments owed
by Lessee under this Lease be abated on account of Lessor's failure to make
repairs under this Article 10.

 

ARTICLE 11 - BUILDING SERVICES

 

Section 11.1        Standard Building Services. Subject to the full performance
by Lessee of all of Lessee's obligations under this Lease, Lessor shall furnish
the Premises with the standard building services and utilities as set forth in
the attached Exhibit "C."

 

Section 11.2        Additional Services. Lessee agrees to pay immediately on
demand all reasonable charges imposed by the Lessor from time to time for all
building services and utilities supplied to or used by Lessee in excess of or in
addition to those standard building services and utilities which Lessor agrees
to provide to Lessee in accordance with Exhibit "C" (said excess and additional
building services and utilities are referred to as "Additional Services"). If
Lessee is a habitual user of such Additional Services, Lessor may at any time
cause a switch and/or metering system to be installed at Lessee's expense (which
expense Lessee shall pay within ten (10) business days of receipt of an invoice
from Lessor covering the cost of such switch or metering system and the
installation thereof) to measure the amount of building services, utilities
and/or Additional Services consumed by Lessee or used in the Premises. Lessee
agrees to pay Lessor, within five (5) business days, for all such Additional
Services consumed as shown by said meters, at the rates charged for such
services by the local public or private utility furnishing the same, if
applicable, plus any additional expense incurred by Lessor in keeping records or
accounts of the Additional Services so consumed.

 

Section 11.3        Lessor's Right to Cease Providing Services. Lessor reserves
the right in its sole and absolute discretion with respect to item (a) below,
and in its reasonable discretion with respect to item (b) below, to reduce,
interrupt or cease service of the heating, air conditioning, ventilation,
elevator, plumbing, electrical systems, telephone systems and/or utilities
services of the Premises, the Building or the Property, for any or all of the
following reasons or causes:

 

(a)        any accident, emergency, governmental regulation, or Act of God,
including, but not limited to, any cause set forth in Article 28, or

 

(b)        the making of any repairs, replacements, additions, alterations or
improvements to the Premises or the Property until said repairs, additions,
alterations or improvements shall have been completed.

 

No such interruption, reduction or cessation of any such building services or
utilities shall constitute an eviction or disturbance of Lessee's use or
possession of the Premises or Property, or an ejection or eviction of Lessee
from the Premises, or a breach by Lessor of any of its obligations, or entitle
Lessee to be relieved from any of its obligations under this Lease, or result in
any abatement of Rent. In the event of any such interruption, reduction, or
cessation, Lessor shall use reasonable diligence to restore such service where
it is within Lessor's reasonable control to do so.

 

ARTICLE 12 - ASSIGNMENT AND SUBLETTING

 

Section 12.1        Right to Assign and Sublease. Lessor and Lessee recognize
and specifically agree that this Article 12 is an economic provision, like Rent,
and that the Lessor's right to recapture, and to share in profits, is granted by
Lessee to Lessor in consideration of certain other economic concessions granted
by Lessor to Lessee. Lessee may voluntarily assign its interest in this Lease or
in the Premises, or sublease all or any part of the Premises, or allow any other
person or entity to occupy or use all or any part of the Premises, upon first
obtaining Lessor's prior written consent, but only if (i) Lessee is not then in
default of this Lease, (ii) such assignment or sublease does not conflict with
or result in a breach of the permitted Use of the Premises, and (iii) such
proposed assignee or sublessee of Lessee's proposed assignment or sublease is
not:

 

 

6

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



 

 

(a)

a governmental entity or an educational institution;

 

(b)        a person with whom Lessor has negotiated for space in the Building or
in Lessor's other buildings in Continental Park (depicted on Exhibit “A-2”
attached hereto) during the twelve (12) month period ending with the date Lessor
receives notice of such assignment, encumbrance or subletting;

 

 

(c)

a present tenant in the Building or other space or building in Continental Park;

 

(d)        a person whose tenancy in the Building or other space or building in
Continental Park would violate any exclusivity arrangement which Lessor has with
any other space or building in Continental Park;

 

(e)        a person whose tenancy results in more people working at, or
visiting, the Premises, than the number of people who worked at, or visited, the
Premises at the time when Lessee was the sole occupant of the Premises; or

 

(f)        a person who is not comparable in quality, financial standing and
business reputation to Lessee or whose business operations are not comparable to
the business operations of the then tenants in the Building leasing space
similar to the Premises.

 

Any assignment, encumbrance or sublease without Lessor's prior written consent
shall be voidable, at Lessor's election, and shall constitute a default by
Lessee. No consent to an assignment, encumbrance or sublease shall constitute a
further waiver of the provisions of this Article 12.

 

Section 12.2        Procedure for Assignment and Sublease/Lessor's Recapture
Rights. Lessee shall advise Lessor by notice of (a) Lessee's intent to assign,
encumber or sublease this Lease, (b) the name of the proposed assignee or
sublessee, and evidence reasonably satisfactory to Lessor that such proposed
assignee or sublessee is comparable in reputation, stature and financial
condition to the other tenants then leasing comparable space in the Building,
and (c) the terms of the proposed assignment or subletting. Lessor shall, within
thirty (30) days of receipt of such notice, and any additional information
requested by Lessor concerning the proposed assignee's or sublessee's financial
responsibility, elect one of the following:

 

 

(i)

Consent to such proposed assignment, encumbrance or sublease;

 

 

(ii)

Refuse such consent, which refusal shall be on reasonable grounds; or

 

(iii)       Elect to terminate this Lease in the event of an assignment, or in
the case of a sublease, terminate this Lease as to the portion of the Premises
proposed to be sublet for the proposed term of the sublease. In the event that
Lessor elects, pursuant to this subsection (iii), to terminate this Lease with
respect to all or any portion of the Premises, Lessee shall have the right,
during the ten (10) day period following Lessor's election, to rescind its
notice of intent to assign, encumber or sublease, in which case, termination of
this Lease as a result thereof shall be of no effect.

 

Section 12.3        Conditions Regarding Consent to Sublease and Assignment. As
a condition for obtaining Lessor's consent to any assignment, encumbrance or
sublease, Lessee must require that the rent payable by such assignee or
sublessee is at least at the then current rental rates for the Premises or
comparable premises in the Building, and, if Lessor so requests, shall require
that the assignee or sublessee remit directly to Lessor on a monthly basis, all
rent due to Lessee by said assignee or sublessee. Lessee shall pay upon demand
Lessor's processing costs and attorneys' fees incurred in determining whether to
give such consent. Notwithstanding any permitted assignment or subletting,
Lessee shall at all times remain directly, primarily and fully responsible and
liable for all payments owed by Lessee under this Lease and for compliance with
all obligations under the terms, provisions and covenants of this Lease. If for
any proposed assignment or sublease, Lessee receives rent or other consideration
(including, but not limited to, sums paid for the sale or rental of Lessee's
personal property or sums paid in connection with the supply of electricity or
HVAC), either initially or over the term of the assignment or sublease, in
excess of the rent required by this Lease, or, in the case of the sublease of a
portion of the Premises, in excess of such rent fairly allocable to such
portion, after adjustments for payments to brokers and all other related costs
for the sublease, Lessee shall pay to Lessor as additional rent fifty percent
(50%) of the excess of each such payment of rent or other consideration received
by Lessee within five (5) days of its receipt. Furthermore, for any proposed
sublease, the sublease agreement (a) shall require Lessee and Sublessee to send
Lessor copies of any and all notices concerning the Premises that either party
shall send to one another, and (b) shall require Sublessee to obtain a waiver of
subrogation against Lessor from Sublessee's insurers. Lessor's consent, if
granted, to any assignment or sublease shall be deemed limited solely to said
original assignment or sublease, and Lessor reserves the right to consent or to
withhold consent with respect to any further or additional assignments, sublets
or other transfers of the Lease.

 

Section 12.4        Termination of Sublease upon Lease Termination. If at any
time prior to the expiration or termination of an approved Sublease the Lease
shall expire or terminate for any reason whatsoever (or Lessee's right to
possession shall terminate without termination of the Lease), then the Sublease
shall simultaneously

 

 

7

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



expire and terminate. However, Sublessee agrees, at the election and upon the
written demand of Lessor, and not otherwise, to attorn to Lessor for the
remainder of the term of the Sublease, such attornment to be upon all of the
terms and conditions of the Lease, with such reasonable modifications as Lessor
may require (and if the Base Rental set forth in the Sublease is greater than
the Base Rental set forth in the Lease then Sublessee agrees that the Base
Rental set forth in the Sublease shall be substituted as the Base Rental to be
paid to Lessor). The foregoing provisions of this Section 12.4 shall apply
notwithstanding that, as a matter of law, the Sublease may otherwise terminate
upon the termination of the Lease, and shall be self-operative upon such written
demand of the Lessor, and no further instrument shall be required to give effect
to said provisions; provided, however, Sublessee agrees to execute an attornment
agreement, in the form and substance acceptable to Lessor, pursuant to which
Sublessee confirms that the obligations owed to Lessee under the Sublease shall
become obligations to Lessor for the balance of the term of the Sublease.

 

Section 12.5        Affiliated Companies/Restructuring of Business Organization.
Occupancy of all or part of the Premises by a parent or wholly-owned subsidiary
company of Lessee or by a wholly-owned subsidiary company of Lessee's parent
company (collectively, "affiliated companies") shall not be deemed an assignment
or subletting provided that any such affiliated companies were not formed as a
subterfuge to avoid the obligations of this Article 12. If Lessee is a
corporation, unincorporated association, trust or general or limited
partnership, then the sale, assignment, transfer or hypothecation of any shares,
partnership interest or other ownership interest of such entity which from time
to time in the aggregate exceeds twenty-five percent (25%) of the total
outstanding shares, partnership interests or ownership interests of such entity
or which effects a change in the management or control of Lessee, or the
dissolution, merger, consolidation or other reorganization of such entity, or
the sale, assignment, transfer or hypothecation of more than forty percent (40%)
of the value of the assets of such entity, shall be deemed an assignment subject
to the provisions of this Article 12.

 

ARTICLE 13 - SUBSTITUTED PREMISES

 

Section 13.1        Substituted Premises. Lessor shall have the right to
relocate the Premises to be occupied by Lessee to another part of the Building
or other comparable space within Continental Park on the following terms and
conditions:

 

(a)        The new premises shall be substantially the same in size, dimensions,
configuration, decor and quality as the Premises described in this Lease, and
shall be placed in that condition by Lessor at its cost;

 

(b)        The physical relocation of the Premises, including the relocation of
phone and data lines, furniture and equipment, shall be accomplished by Lessor
at its cost;

 

(c)        Lessor shall give Lessee at least sixty (60) days notice of Lessor's
intention to relocate the Premises;

 

(d)        The physical relocation of the Premises shall take place on a
weekend, if practicable, and shall be accomplished as quickly as reasonably
practicable;

 

(e)        All reasonable actual out-of-pocket costs incurred by Lessee related
to stationery as a result of the relocation, including, without limitation,
costs incurred in changing addresses on stationery, business cards, directories,
advertising and other such related items shall be paid for by Lessor, but such
costs shall not exceed One Thousand ($1,000.00). Lessor shall not be liable for
any lost revenues, profits, consequential damages or any other intangible costs
arising from or related to such relocation.

 

(f)        If the relocated premises are smaller than the Premises as it existed
before the relocation, Base Rental shall be reduced to a sum computed by
multiplying the Base Rental specified in Article 3 by a fraction, the numerator
of which shall be the total number of square feet in the relocated premises, and
the denominator of which shall be the total number of square feet in the
Premises before relocation; and

 

(g)        The parties shall immediately execute an amendment to this Lease
stating the relocation of the Premises and the reduction of Base Rental, if any.

 

ARTICLE 14 - INDEMNIFICATION; INSURANCE

 

Section 14.1        Indemnification. Effective as of the Effective Date, Lessee
shall, at its expense, protect, defend, indemnify and hold Lessor and Lessor's
agents, contractors, licensees, employees, directors, officers, partners,
trustees, invitees, affiliates, subsidiaries, successors, assigns, heirs,
shareholders and members (collectively, "Lessor's Employees") and any and all of
Lessor's lessors and mortgagees (whose names shall have been furnished to
Lessee) harmless from and against any and all claims, arising out of or in
connection with Lessee's use of the Premises, the Building or the Property, the
conduct of Lessee's business, any activity, work or things done, permitted or
allowed by Lessee in or about the Premises or the Property, Lessee's or Lessee's
Employees' nonobservance or nonperformance of any statute, ordinance, rule,
regulation or other Law, or any negligence or willful act or failure to act of
Lessee or Lessee's Employees. Lessor shall, at its expense, protect, defend,
indemnify and hold Lessee and Lessee's agents, contractors, licensees,
employees, directors, officers, partners, trustees, invitees, affiliates,

 

 

8

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



subsidiaries, successors, assigns, heirs, shareholders and members
(collectively, "Lessee's Employees") harmless from and against any and all
claims, arising out of or in connection with Lessor's use of the Building or the
Property, the conduct of Lessor's business, any activity, work or things done,
permitted or allowed by Lessor in or about the Property, Lessor's or Lessor's
Employees' nonobservance or nonperformance of any statute, ordinance, rule,
regulation or other Law, or any negligence or willful act or failure to act of
Lessor or Lessor's Employees. These indemnities shall survive the expiration or
earlier termination of this Lease.

 

Section 14.2        Insurance. Effective as of the Effective Date, Lessee shall
have the following insurance obligations:

 

(a)         Liability Insurance. Lessee shall obtain and keep in full force a
policy of commercial general liability and property damage insurance (including
automobile, personal injury, broad form contractual liability and broad form
property damage) under which Lessee is named as the insured and Lessor, Lessor's
Employees and all of Lessor's lessors and mortgagees (whose names from time to
time shall have been furnished to Lessee) are named as additional insureds under
which the insurer agrees to indemnify, protect, defend, and hold Lessor, its
managing agent and all such lessors and mortgagees harmless from and against any
and all costs, expenses and liabilities arising out of or based upon the
indemnification obligations of this Lease. The minimum limits of liability shall
be a combined single limit with respect to each occurrence of not less than One
Million Dollars ($1,000,000.00). The Lessee's policy shall contain a separation
of insureds clause identical in form and substance to the Separation of Insureds
clause contained in the standard ISO form #CGOO 01 (11-88) and shall not
otherwise eliminate cross-liability. The policy also shall be primary coverage
for Lessee, Lessor and Lessor's Employees for any liability arising out of
Lessee's and Lessee's Employees' use, occupancy, maintenance, repair and
replacement of the Premises and all areas appurtenant thereto. Such insurance
shall provide that it is primary insurance and not "excess over" or contributory
with any other valid, existing and applicable insurance in force for or on
behalf of Lessor. Not more frequently than once each year, if, in the opinion of
Lessor's lender or of the insurance consultant retained by Lessor, the amount of
public liability and property damage insurance coverage at that time is not
adequate, Lessee shall increase the insurance coverage as required by either
Lessor's lender or Lessor's insurance consultant.

 

(b)         Lessee's Property Insurance. Lessee, at its cost, shall maintain on
all of its Personal Property, Lessee Improvements and Alterations, in, on or
about the Premises, a policy of standard fire and extended coverage insurance,
with theft, negligence, water damage, fire damage, vandalism and malicious
mischief endorsements, to the extent of at least full replacement value or
replacement cost without any deduction for depreciation. The proceeds from any
such policy shall be paid by means of a joint check with the Lessee and Lessor
as co-payees. Such proceeds shall be used by Lessee exclusively for the repair,
replacement and restoration of such Personal Property, Lessee Improvements and
Alterations. The "full replacement value" of the improvements to be insured
under this Article 14 shall be determined by the company issuing the insurance
policy at the time the policy is initially obtained. Not less frequently than
once every three (3) years, Lessor shall have the right to notify Lessee that it
elects to have the replacement value redetermined by an insurance company or
insurance consultant. The redetermination shall be made promptly and in
accordance with the rules and practices of the Board of Fire Underwriters, or a
like board recognized and generally accepted by the insurance company, and each
party shall be promptly notified of the results by the company. The insurance
policy shall be adjusted according to the redetermination.

 

(c)         Worker's Compensation. Lessee shall maintain Worker's Compensation
and Employer's Liability insurance as required by law with Employer's Liability
limits as required by applicable law.

 

(d)         Business Income. Lessee shall maintain loss of income and business
interruption insurance in such amounts as will reimburse Lessee for direct or
indirect loss of earnings, attributable to all perils commonly insured against
by prudent tenants or attributable to prevention of access to the Premises or to
the Building as a result of such perils, but in no event in an amount less than
the Rent and all additional rent payable hereunder for twelve (12) months.

 

(e)         Other Coverage. Lessee, at its cost, shall maintain such other
insurance as Lessor may reasonably require from time to time.

 

 

(f)

Insurance Criteria. All the insurance required under this Lease shall:

 

(i)         Be issued by insurance companies admitted in the State of
California, with a financial rating of at least an A:XIII status as rated in the
most recent edition of Best's Insurance Reports;

 

(ii)        Be issued as a primary policy as respects any insurance maintained
by the Lessor, and that any such insurance maintained by the Lessor is excess
and noncontributory with this policy, provided the loss is caused by the
negligence of the named insured.

 

(iii)       Contain an endorsement requiring thirty (30) days' written notice
from the insurance company to both parties and to Lessor's lender before
cancellation or change in the coverage, scope, or amount of any policy; and

 

 

9

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



(iv)       With respect to property loss or damage by fire or other casualty, a
waiver of subrogation must be obtained, as required by Section 14.4.

 

(g)         Evidence of Coverage. As evidence of the insurance coverage required
herein, except worker's compensation, Lessee shall provide Lessor with
endorsements from the insurance policies naming Lessor and Lessor's affiliates,
subsidiaries, successors, assigns, directors, officers, shareholders, partners,
members, employees and lenders ("Lessor's Parties") as additional insured
parties with respect to the coverage required. Said endorsements, together with
evidence of payment of premiums, shall be deposited with Lessor prior to Lessor
providing Lessee access to the Premises, and on renewal of the policy not less
than thirty (30) days before expiration of the term of the policy. Lessor shall
have the right to require Lessee to provide a certified copy of the actual
insurance policy.

 

(h)         No Limitation of Liability. The insurance obligations of Lessee
hereunder, and/or the limits on such insurance as described herein shall in no
event waive, release or discharge Lessee of any or all other obligations and
liabilities of Lessee contained in this Lease or otherwise.

 

Section 14.3        Assumption of Risk. Lessee, as a material part of the
consideration to Lessor, hereby assumes all risk of damage to Lessee's Personal
Property, Lessee Improvements and Alterations or injury to persons, in, upon or
about the Premises and/or the Property from any cause (except for damage or
injury caused by the gross negligence or willful misconduct of Lessor) and
Lessee hereby waives all such claims against Lessor. Lessor and Lessor's
Employees shall not be liable for any damage to any of Lessee's Personal
Property entrusted to Lessor or Lessor's Employees, nor for loss or damage to
any of Lessee's Personal Property by theft or otherwise. Lessee shall give
prompt notice to Lessor in case of fire or accidents in the Premises or in the
Building. Further, with the exception of Lessor's gross negligence or willful
misconduct, Lessor and Lessor's Employees shall have no liability to Lessee or
any of Lessee's Employees for any damage, loss, cost or expense incurred or
suffered by any of them (including, without limitation, damage to Lessee's
business), and Lessee hereby waives any claim with respect to Lessor's and
Lessor's Employees' acts or omissions hereunder, including, without limitation,
any claims relating to the maintenance, repair, restoration and/or replacement
of the Premises, or the Building, and the exercise of any other right which
Lessor is authorized hereunder to do.

 

Section 14.4        Allocation of Insured Risks/Subrogation. Lessor and Lessee
release each other from any claims and demands of whatever nature for damage,
loss or injury to the Premises and/or the Building, or to the other's property
in, on or about the Premises and the Building, that are caused by or result from
risks or perils insured against under any insurance policies required by this
Lease to be carried by Lessor and/or Lessee and in force at the time of any such
damage, loss or injury. Lessor and Lessee shall cause each insurance policy
obtained by them or either of them to provide that the insurance company waives
all right of recovery by way of subrogation against either Lessor or Lessee in
connection with any damage covered by any policy. Neither Lessor nor Lessee
shall be liable to the other for any damage caused by fire or any of the risks
insured against under any insurance policy required by this Lease. If an
insurance policy cannot be obtained with a waiver of subrogation, or is
obtainable only by the payment of an additional premium charge above that
charged by insurance companies issuing policies without waiver of subrogation,
the party undertaking to obtain the insurance shall notify the other party of
this fact. The other party shall have a period of ten (10) days after receiving
the notice either to place the insurance with a company that is reasonably
satisfactory to the other party and that will carry the insurance with a waiver
of subrogation, or to agree to pay the additional premium if such a policy is
obtainable at additional cost. If the insurance cannot be obtained or the party
in whose favor a waiver of subrogation is desired refuses to pay the additional
premium charged, the other party is relieved of the obligation to obtain a
waiver of subrogation with respect to the particular insurance involved.

 

ARTICLE 15 - DAMAGE OR DESTRUCTION

 

Section 15.1        Loss Covered by Insurance. If, at any time prior to the
expiration or termination of this Lease, the Premises or the Building or the
Property is wholly or partially damaged or destroyed by a casualty, the loss to
Lessor from which is fully covered (except for the normal deductible) by
insurance maintained by Lessor or for Lessor's benefit, which casualty renders
the Premises totally or partially inaccessible or unusable by Lessee in the
ordinary conduct of Lessee's business, then (provided that Lessor shall not be
required to use the proceeds of such insurance for the purposes described in
subsections (a) and (b) below):

 

(a)         Repairs Which Can Be Completed Within One Year. Within sixty (60)
days of notice to Lessor of such damage or destruction, Lessor shall provide
Lessee with notice of its determination of whether the damage or destruction can
be repaired within one (1) year of such damage or destruction without the
payment of overtime or other premium. If all repairs to such Premises or
Building or Property can, in Lessor's judgment, be completed within one (1) year
following the date of notice to Lessor of such damage or destruction without the
payment of overtime or other premium, Lessor shall, at Lessor's expense, subject
to Section 15.4 below, repair the same to substantially their former condition
and this Lease shall remain in full force and effect and a proportionate
reduction of Base Rental shall be allowed Lessee (to the extent of the proceeds
of rental interruption insurance received by Lessor) for such portion of the
Premises as shall be rendered inaccessible or unusable to Lessee, and which is
not used by Lessee, during the period of time that such portion is unusable or
inaccessible and not used by Lessee.

 

 

10

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



(b)         Repairs Which Cannot Be Completed Within One Year. If all such
repairs to the Premises or Building or Property cannot, in Lessor's judgment, be
completed within one (1) year following the date of notice to Lessor of such
damage or destruction without the payment of overtime or other premium, Lessor
shall notify Lessee of such determination and Lessor may, at Lessor's sole and
absolute option, upon written notice to Lessee given within sixty (60) days
after notice to Lessor of the occurrence of such damage or destruction, and
subject to Section 15.4 below, elect to repair such damage or destruction to
substantially their former condition at Lessor's expense, and in such event,
this Lease shall continue in full force and effect but the Base Rental shall be
proportionately reduced in the amount and for the duration as hereinabove
provided in Section 15.1(a). If Lessor does not elect to make such repairs, then
either Lessor or Lessee may, by written notice to the other no later than ninety
(90) days after the occurrence of such damage or destruction, elect to terminate
this Lease as of the date of the occurrence of such damage or destruction.

 

Section 15.2        Loss Not Covered By Insurance. If, at any time prior to the
expiration or termination of this Lease, the Premises or the Building or the
Property is totally or partially damaged or destroyed from a casualty, which
loss to Lessor is not fully covered (except for any deductible) by insurance
maintained by Lessor or for Lessor's benefit, and which damage renders the
Premises inaccessible or unusable to Lessee in the ordinary course of its
business, Lessor may, at its option, upon written notice to Lessee within sixty
(60) days after notice to Lessor of the occurrence of such damage or
destruction, and subject to Section 15.4 below, elect to repair or restore such
damage or destruction to substantially their former condition, or Lessor may
elect to terminate this Lease (provided Lessor shall not be required to use said
insurance proceeds, if any, for the purposes described in this Section 15.2). If
Lessor elects to repair or restore such damage or destruction, this Lease shall
continue in full force and effect but the Base Rental shall be proportionately
reduced as provided in Section 15.1(a). If Lessor does not elect by notice to
Lessee to repair or restore such damage, this Lease shall terminate.

 

Section 15.3        Substantial Damage; Damage During Final Year.
Notwithstanding anything to the contrary contained in Section 15.1 or 15.2:

 

(a)        If the Building is damaged or destroyed to the extent that, in
Lessor's sole judgment, the cost to repair and/or restore the Building would
exceed twenty-five percent (25%) of the full replacement cost of the Building,
whether or not the Premises are at all damaged or destroyed, then Lessor shall
have the right to terminate this Lease by written notice thereof to Lessee;

 

(b)        If the Premises or the Building or the Property are wholly or
partially damaged or destroyed within the final twelve (12) months of the Term
of this Lease, and no renewal rights have been exercised by Lessee prior to such
damage or destruction, then Lessor shall have the right to terminate this Lease
by written notice thereof to Lessee; or

 

(c)        If the Premises or the Building or the Property are wholly or
partially damaged or destroyed within the final twelve (12) months of the Term
of this Lease, and no renewal rights have been exercised by Lessee prior to such
damage or destruction, and if, as a result of such damage or destruction, Lessee
is denied access or use of the Premises for the conduct of its business
operations for a period of ten (10) consecutive business days, then, provided
that the rent loss insurance being carried in connection with the Rent due under
this Lease will pay all Rent payments due hereunder for the balance of the Term,
Lessee may, at its option, by giving Lessor written notice no later than sixty
(60) days after the occurrence of such damage or destruction, elect to terminate
this Lease.

 

Section 15.4        Exclusive Remedy. This Article 15 shall be Lessee's sole and
exclusive remedy in the event of damage or destruction to the Premises and/or
the Building, and Lessee, as a material inducement to Lessor's entering into
this Lease, irrevocably waives and releases Lessee's rights under California
Civil Code Sections 1932(2) and 1933(4) and any other applicable existing or
future law permitting the termination of a lease agreement in the event of
damage to, or destruction of, any part or all of the Premises and/or Building.
No damages, compensation or claim shall be payable by Lessor for any
inconvenience, any interruption or cessation of Lessee's business, or any
annoyance, arising from any damage to or destruction of all or any portion of
the Premises or the Building. In no event shall Lessor have any obligation to
repair or restore any of Lessee's personal property, trade fixtures or
Alterations.

 

ARTICLE 16 - EMINENT DOMAIN

 

Section 16.1        Permanent Taking - When Lease Can Be Terminated. If the
whole of the Premises, or so much of the Premises as to render the balance
unusable by Lessee, shall be taken under the power of eminent domain, this Lease
shall automatically terminate as of the date of final judgment in such
condemnation, or as of the date possession is taken by the condemning authority,
whichever is earlier. A sale by Lessor under threat of condemnation shall
constitute a "taking" for the purpose of this Article 16. No award for any
partial or entire taking shall be apportioned and Lessee assigns to Lessor all
awards which may be made in such taking or condemnation, together with all
rights of Lessee to such award, including, without limitation, any award of
compensation for the value of all or any part of the leasehold estate created
hereby; provided that nothing contained in this Article 16 shall be deemed to
give Lessor any interest in or to require Lessee to assign to Lessor any award
made to Lessee for (a) the taking of Lessee's Personal Property, or (b)
interruption of or damage to Lessee's business, or (c) Lessee's unamortized cost
of the Lessee

 

 

11

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



Improvements to the extent paid for by Lessee; provided further that Lessee's
award shall in no event diminish the award to Lessor.

 

Section 16.2        Permanent Taking - When Lease Cannot Be Terminated. In the
event of a partial taking which does not result in a termination of this Lease
under Section 16.1, Base Rental shall be proportionately reduced based on the
portion of the Premises rendered unusable, and Lessor shall restore the Premises
or the Building to the extent of available condemnation proceeds.

 

Section 16.3        Temporary Taking. No temporary taking of the Premises or any
part of the Premises and/or of Lessee's rights to the Premises or under this
Lease shall terminate this Lease or give Lessee any right to any abatement of
any payments owed to Lessor pursuant to this Lease, any award made to Lessee by
reason of such temporary taking shall belong entirely to Lessee; provided,
however, in no event shall an award to Lessee reduce any award to Lessor.

 

Section 16.4        Exclusive Remedy. This Article 16 shall be Lessee's sole and
exclusive remedy in the event of a taking or condemnation. Lessee hereby waives
the benefit of California Code of Civil Procedure Section 1265.130.

 

Section 16.5        Release Upon Termination. Upon termination of this Lease
pursuant to this Article 16, Lessee and Lessor hereby agree to release each
other from any and all obligations and liabilities with respect to this Lease
except such obligations and liabilities, which arose or accrued prior to such
termination.

 

ARTICLE 17 - DEFAULTS

 

Section 17.1        Default by Lessee. Each of the following shall be an "Event
of Default" (sometimes referred to herein as a "default") by Lessee and a
material breach of this Lease:

 

(a)        Lessee shall fail to make any payment owed by Lessee under this
Lease, as and when due, and the Lessor shall have delivered a Notice to Pay or
Quit. Any such notice shall be in lieu of, and not in addition to, any notice
required under Section 1161 of the California Code of Civil Procedure;

 

(b)        Lessee shall fail to observe, keep or perform any of the terms,
covenants, agreements or conditions under this Lease that Lessee is obligated to
observe or perform, other than that described in subsection (a) above, for a
period of ten (10) days after notice to Lessee of said failure; provided,
however, that if the nature of Lessee's default is such that more than ten (10)
days are reasonably required for its cure, then Lessee shall not be deemed to be
in default under this Lease if Lessee shall commence the cure of such default so
specified within said ten (10) day period and diligently prosecute the same to
completion within thirty (30) days after the original notice to Lessee of said
failure. Such notice shall be in lieu of, and not in addition to, any notice
required under Section 1161 of the California Code of Civil Procedure.

 

(c)        Lessee shall (i) make any general arrangement or assignment for the
benefit of creditors; (ii) become a "debtor" as defined in 11 U.S.C. Section 101
or any successor statute thereto (unless, in case of a petition filed against
Lessee, the same is dismissed within 60 days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Lessee's assets
located at the Premises or of Lessee's interest in this Lease, where possession
is not restored to Lessee within 30 days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Lessee's assets located at the
Premises or of Lessee's interest in this Lease, where such seizure is not
discharged within 30 days. Provided, however, in the event that any provision of
this subparagraph is contrary to any applicable law, such provision shall be of
no force or effect; or

 

 

(d)

The vacating or abandonment of the Premises by Lessee.

 

Section 17.2        Default by Lessor. Lessor shall not be in default in the
performance of any obligation required to be performed under this Lease unless
Lessor has failed to perform such obligation within thirty (30) days after the
receipt of notice from Lessee specifying in detail Lessor's failure to perform;
provided, however, that if the nature of Lessor's obligation is such that more
than thirty (30) days are required for its performance, then Lessor shall not be
deemed in default if it shall commence such performance within thirty (30) days
and thereafter diligently pursue the same to completion. Lessee shall have no
rights as a result of any default by Lessor until Lessee also gives thirty (30)
days' notice to any person who has a recorded interest pertaining to the
Building or the Property, specifying the nature of the default. Such person
shall then have the right to cure such default, and Lessor shall not be deemed
in default if such person cures such default within thirty (30) days after
receipt of notice of the default, or within such longer period of time as may
reasonably be necessary to cure the default. If Lessor or such person does not
cure the default, Lessee may exercise such rights or remedies as shall be
provided or permitted by law to recover any damages proximately caused by such
default. Notwithstanding anything to the contrary contained in this Lease,
Lessee's remedy for any breach or default of this Lease by Lessor shall be
limited to an action for damages. Lessee agrees that, in the event that it
becomes entitled to receive damages from Lessor, Lessee shall not be allowed to
recover from Lessor consequential damages or damages in excess of the
out-of-pocket expenditures incurred by Lessee as a result of a default by
Lessor. In any event, it is expressly understood and agreed that notwithstanding
anything in this Lease to the contrary, and notwithstanding any applicable law
to the contrary, the liability of Lessor hereunder (including any

 

 

12

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



successor lessor) and any recourse by Lessee against Lessor shall be limited
solely and exclusively to the interest of Lessor in and to the Property and
Building, and neither Lessor, nor any of its constituent partners, shall have
any personal liability therefor, and Lessee hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Lessee. Lessee hereby waives and relinquishes any right which Lessee
may have to terminate this Lease or withhold any payment owed by Lessee under
this Lease, on account of any damage, condemnation, destruction or state of
disrepair of the Premises (including, without limiting the generality of the
foregoing, those rights under California Civil Code Sections 1941, 1941.1 and
1942).

 

ARTICLE 18 - LESSOR'S REMEDIES AND RIGHTS

 

Section 18.1        Termination of Lease. In case of an Event of Default by
Lessee, Lessor shall have the right, in addition to all other rights available
to Lessor under this Lease or now or later permitted by law or equity, to
terminate this Lease by providing Lessee with a notice of termination. Upon
termination, Lessor may recover any damages proximately caused by Lessee's
failure to perform under this Lease, or which are likely in the ordinary course
of business to be incurred, including any amount expended or to be expended by
Lessor in an effort to mitigate damages, as well as any other damages to which
Lessor is entitled to recover under any statute now or later in effect. Lessor's
damages include the worth, at the time of any award, of the amount by which the
unpaid Rent for the balance of the Term after the time of the award exceeds the
amount of the Rent loss that the Lessee proves could be reasonably avoided. The
worth at the time of award shall be determined by discounting to present value
such amount at one percent (1%) more than the discount rate of the Federal
Reserve Bank in San Francisco in effect at the time of the award. Other damages
to which Lessor is entitled shall bear interest at the Interest Rate.

 

Section 18.2        Continuation of Lease. In accordance with California Civil
Code Section 1951.4 (or any successor statute), Lessee acknowledges that in the
event Lessee has breached this Lease and abandoned the Premises, this Lease
shall continue in effect for so long as Lessor does not terminate Lessee's right
to possession, and Lessor may enforce all its rights and remedies under this
Lease, including the right to recover the Rent as it becomes due under this
Lease. Acts of maintenance or preservation or efforts to re-let the Premises or
the appointment of a receiver upon initiative of Lessor to protect Lessor's
interest under this Lease shall not constitute a termination of Lessee's right
to possession.

 

Section 18.3        Right of Entry. In case of an Event of Default by Lessee,
Lessor shall also have the right, with or without terminating this Lease, to
enter the Premises and remove all persons and personal property from the
Premises, such property being removed and stored in a public warehouse or
elsewhere at Lessee's sole cost and expense for at least thirty (30) days, and
after such thirty (30) day period, Lessor shall have the right to discard or
otherwise dispose of such property without liability therefor to Lessee or any
other person. No removal by Lessor of any persons or property in the Premises
shall constitute an election to terminate this Lease. Such an election to
terminate may only be made by Lessor in writing, or decreed by a court of
competent jurisdiction. Lessor's right of entry shall include the right to
remodel the Premises and re-let the Premises. All costs incurred in such entry
and re-letting shall be paid by Lessee. Rents collected by Lessor from any other
tenant which occupies the Premises shall be offset against the amounts owed to
Lessor by Lessee. Lessee shall be responsible for any amounts not recovered by
Lessor from any other tenant which occupies the Premises. Any payments made by
Lessee shall be credited to the amounts owed by Lessee in the sole order and
discretion of Lessor, irrespective of any designation or request by Lessee. No
entry by Lessor shall prevent Lessor from later terminating this Lease by
written notice.

 

Section 18.4        Remedies. Lessee hereby waives, for itself and all persons
claiming by and under Lessee, all rights and privileges which it might have
under any present or future law to redeem the Premises or to continue this Lease
after being dispossessed or ejected from the Premises. The rights and remedies
of Lessor set forth in this Lease are not exclusive, and Lessor may exercise any
other right or remedy available to it under this Lease, at law or in equity.

 

Section 18.5        Lessor's Right to Assign. Lessor shall have the right to
sell, encumber, convey, transfer and/or assign any and all of its rights and
obligations under this Lease.

 

Section 18.6        Lessor's Lien. In addition to the statutory Lessor's lien,
Lessee grants to Lessor, to secure performance of Lessee's obligations
hereunder, a security interest in all goods (including equipment and inventory),
fixtures, and other personal property of Lessee situated on the Premises, and
all proceeds thereof (the "Collateral"), and the Collateral shall not be removed
from the Premises without prior written consent of Lessor (other than in
Lessee's ordinary course of business) until all obligations of Lessee have been
fully performed. Upon the occurrence of an Event of Default, Lessor may, in
addition to all other remedies, without notice or demand except as provided
below, exercise the rights afforded to a secured party under the California
Uniform Commercial Code (the "UCC"). To the extent the UCC requires Lessor to
give Lessee notice of any act or event and such notice cannot be validly waived
before a default occurs, then five days' prior written notice thereof shall be
reasonable notice of the act or event. Lessee grants to Lessor a power of
attorney to execute and file any financing statement or other instrument
necessary to perfect Lessor's security interest under this Section 18.6, which
power is coupled with an interest and is irrevocable during the Term. Lessor may
also file a copy of this Lease as a financing statement to perfect its security
interest in the Collateral.

 

 

13

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



ARTICLE 19 - ATTORNEYS' FEES

 

Section 19.1        Attorneys' Fees. If either Lessor or Lessee commences or
engages in, or threatens to commence or engage in, any action, litigation,
arbitration or proceeding against the other party arising out of or in
connection with this Lease, the Premises, the Building or the Property,
including, but not limited to, any action or proceeding (a) for recovery of any
payment owed by either party under this Lease, or (b) to recover possession of
the Premises, or (c) for damages for breach of this Lease, or (d) relating to
the enforcement or interpretation of either party's rights or obligations under
this Lease (whether in contract, tort, or both), or (e) relating to any
proceeding where either party is requesting a determination of rights and
responsibilities under the Lease, the prevailing party shall be entitled to have
and recover from the losing party reasonable attorneys' fees and other costs and
expenses incurred in connection with the action, litigation, arbitration or
proceeding, including any attorney's fees, costs and expenses incurred in
preparation of said action, litigation, arbitration or proceeding, and also
incurred on collection and appeal. If Lessor becomes involved in any action,
litigation, arbitration or dispute, threatened or actual, by or against anyone
not a party to this Lease, but arising by reason of, or related to, any act or
omission of Lessee or Lessee's Employees, Lessee agrees to pay Lessor's
reasonable attorneys' fees and other costs incurred in connection with the
action, litigation, arbitration or dispute, regardless of whether an action,
lawsuit or arbitration proceeding is actually filed. If Lessee becomes involved
in any action, litigation, arbitration or dispute, threatened or actual, by or
against anyone not a party to this Lease, but arising by reason of or related to
any act or omission of Lessor or Lessor's Employees, Lessor agrees to pay
Lessee's reasonable attorneys' fees and other costs incurred in connection with
the action, litigation, arbitration or dispute, regardless of whether an action,
lawsuit or arbitration proceeding is actually filed.

 

Section 19.2        Attorney's Fees – Incurred At Lessee's Request and For
Lessee's Benefit. Unless agreed by the parties to the contrary, Lessee
understands that it shall pay, as additional rent, attorney's fees to be
incurred by Lessor, at the rate of Three Hundred Dollars ($300.00) per hour, in
connection with the following:

 

(a)        any requests (subsequent to the execution of this Agreement) by
Lessee to amend, modify or terminate the Lease, including all negotiations with
respect thereto, except as such requests may relate to either (i) extending the
Lease term, or (ii) adding space to the original Premises;

 

(b)        any request (subsequent to the execution of this Agreement) by Lessee
to review and/or consent to an assignment or sublease of the Lease, including
all negotiations with respect thereto, whether or not permitted under the Lease,
and whether or not agreed to or denied by Lessor; and

 

(c)        any appearance by and/or other legal service required of Lessor's
attorney, at the request of the Lessee, to attend any meeting, participate in
any proceeding, and/or review any document requested by Lessee, for any purpose
whatsoever, relating to the Lease and/or the respective rights and obligations
of Lessor and Lessee, except as such appearance and/or service may relate to
either (i) extending the Lease term, or (ii) adding space to the original
Premises.

 

ARTICLE 20 - SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT

 

Section 20.1        Obligations of Lessee. This Lease and the rights granted to
Lessee by this Lease are and shall be subject and subordinate at all times to
(a) all ground or underlying leases affecting all or any part of the Property
now or later existing and all amendments, renewals, modifications, supplements
and extensions of this Lease, and (b) all deeds of trust or mortgages now or
later affecting or encumbering all or any part of the Property and/or any ground
or underlying leasehold estate; provided, however, that if Lessor elects at any
time to have Lessee's interest in this Lease be or become superior, senior or
prior to any such instrument, then upon receipt by Lessee of written notice of
such election, this Lease shall be superior, senior and/or prior to such
instrument. Lessee shall immediately execute all instruments and other documents
required or desired by any lender or lessor confirming the subordination and/or
superiority, as applicable, of this Lease to such mortgage, deed of trust,
ground or underlying lease.

 

Section 20.2        Lessor's Right to Assign. Lessor's interest in this Lease
may be assigned to any mortgagee or trust deed beneficiary as additional
security. Nothing in this Lease shall empower Lessee to do any act without
Lessor's prior written consent which can, shall or may encumber the title of the
owner of all or any part of the Property.

 

Section 20.3        Attornment by Lessee. In the event of the cancellation or
termination of any or all ground or underlying leases affecting all or any part
of the Building in accordance with its terms or by the surrender thereof,
whether voluntary, involuntary or by operation of law, or by summary
proceedings, or in the event of any foreclosure of any or all mortgages or deeds
of trust encumbering all or any part of the Building by trustee's sale,
voluntary agreement, deed in lieu of foreclosure, or by the commencement of any
judicial action seeking foreclosure, Lessee, at the request of the then landlord
under this Lease, shall attorn to and recognize (a) the ground or underlying
lessor, under the ground or underlying lease being terminated or canceled, and
(b) the beneficiary or purchaser at the foreclosure sale, as Lessee's landlord
under this Lease, and Lessee agrees to execute and deliver at any time upon
request of such ground or underlying lessor, beneficiary, purchaser or their
successors, any and all instruments to further evidence such attornment. Lessee
hereby waives its right, if any, to elect to terminate this Lease or to
surrender possession of the Premises in the

 

 

14

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



event of any such cancellation or termination of such ground or underlying lease
or foreclosure of any mortgage or deed of trust.

 

Section 20.4        Non-Disturbance. Notwithstanding any of the provisions of
this Article 20 to the contrary, Lessee shall be allowed to occupy the Premises
subject to the conditions of this Lease, and this Lease shall remain in effect
until an Event of Default occurs or until Lessee's rights hereunder are
terminated because of an Eminent Domain proceeding pursuant to Article 16 or
because of the occurrence of damage and destruction pursuant to Article 15.

 

Section 20.5        Delivery of Instruments. If Lessee fails to execute and
deliver, within ten (10) days following request thereof by Lessor, any documents
or instruments required by this Article 20, such failure may, at Lessor's
election, constitute a default under this Lease, which default, at Lessor's
option, shall not be curable.

 

ARTICLE 21 - RULES AND REGULATIONS

 

Section 21.1        Rules and Regulations. Effective as of the Effective Date,
Lessee shall faithfully observe and comply with the rules and regulations
pertaining to the Property ("Rules"), a copy of which is attached to this Lease
as Exhibit "D" and all reasonable modifications and additions to the Rules from
time to time put into effect by Lessor; provided, however, that no modifications
or additions to the Rules shall materially interfere with Lessee's permitted use
of the Premises as set forth in Section 6.1. Lessor shall not be responsible to
Lessee for the nonperformance of any of the Rules by any other occupant or
tenant of the Property.

 

Section 21.2        Certain Construction Requirements. No physical work may be
undertaken by Lessee in or around the Premises without the prior written consent
of the Lessor. Prior to undertaking any such physical work Lessee shall notify
Lessor, in writing, of the exact nature and location of the proposed work and
shall promptly supply such additional information regarding the proposed work as
Lessor shall request. Lessee shall, at Lessee's sole cost and expense, strictly
comply with all such Building regulations and procedures established by Lessor
and with all applicable Federal, state and local governmental statutes,
ordinances, codes, rules, regulations, controls and guidelines (collectively,
"Laws"). Lessor shall have the right at all times to monitor the work for
compliance with the Building regulations and procedures, the Rules and all Laws.
If Lessor determines that any applicable Laws or any Rules and/or any Building
regulations or procedures are not being strictly complied with, Lessor may
immediately require the cessation of all work being performed in or around the
Premises until such time as Lessor is satisfied that the applicable Rules, Laws,
regulations and procedures will be observed. Lessor's monitoring of any work in
or around the Premises shall not be deemed a certification by Lessor of
compliance with any applicable Laws, Rules, Building regulations or procedures
or a waiver by Lessor of its right to require strict compliance with such Laws,
Rules, regulations or procedures, nor shall such monitoring relieve Lessee from
any liabilities relating to such work.

 

ARTICLE 22 - HOLDING OVER

 

Section 22.1        Surrender of Possession. Lessee shall surrender possession
of the Premises immediately upon the expiration of the Term or termination of
this Lease. If Lessee shall continue to occupy or possess the Premises after
such expiration or termination without the consent of Lessor, then unless Lessor
and Lessee have otherwise agreed in writing, Lessee shall be a tenant from
month-to-month. All the terms, provisions and conditions of this Lease shall
apply to this month-to-month tenancy except those terms, provisions and
conditions pertaining to the Term, and except that the Base Rental shall be
immediately adjusted upward upon the expiration or termination of this Lease to
equal two hundred percent (200%) of the Base Rental for the Premises in effect
under this Lease during the month which includes the day immediately prior to
the date of the expiration or termination of this Lease. This month-to-month
tenancy may be terminated by Lessor or Lessee upon thirty (30) days' prior
notice to the other party. In the event that Lessee fails to surrender the
Premises upon such termination or expiration, then Lessee shall indemnify,
defend and hold Lessor harmless against all loss or liability resulting from or
arising out of Lessee's failure to surrender the Premises, including, but not
limited to, any amounts required to be paid to any tenant or prospective tenant
who was to have occupied the Premises after said termination or expiration and
any related attorneys' fees and brokerage commissions.

 

Section 22.2        Payment of Money After Termination. No payment of money by
Lessee to Lessor after the termination of this Lease by Lessor, or after the
giving of any notice of termination to Lessee by Lessor which Lessor is entitled
to give Lessee under this Lease, shall reinstate, continue or extend the Term of
this Lease or shall affect any such notice given to Lessee prior to the payment
of such money, it being agreed that after the service of such notice or the
commencement of any suit by Lessor to obtain possession of the Premises, Lessor
may receive and collect, when due, any and all payments owed by Lessee under
this Lease, and otherwise exercise any and all of its rights and remedies. The
making of any such payments by Lessee or acceptance of same by Lessor shall not
waive such notice of termination, or in any manner affect any pending suit or
judgment obtained.

 

ARTICLE 23 - INSPECTIONS AND ACCESS

 

Section 23.1        Inspections And Access. Lessor may enter the Premises at all
reasonable hours by means of a master key or otherwise for any reasonable
purpose. If Lessee shall not be personally present to open and permit an entry
into the Premises at any time when such entry by Lessor is necessary or
permitted under this Lease, Lessor may

 

 

15

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



enter by means of a master key without liability to Lessee except for any
failure to exercise due care for Lessee's Personal Property, and without
affecting this Lease.

 

ARTICLE 24 - NAME OF BUILDING AND CONTINENTAL PARK

 

Section 24.1        Building Name. Lessee shall not use any name, insignia or
logotype of the Building or Continental Park for any purpose other than for
designating Lessee’s address. Lessee shall not use any picture of the Building,
the Property or Continental Park in its advertising, stationery, or any other
manner. Lessor expressly reserves the right in Lessor's sole and absolute
discretion, at any time to change the name, insignia, logotype or street address
of the Building or the Property without in any manner being liable to Lessee.

 

ARTICLE 25 - SURRENDER OF LEASE

 

Section 25.1        Surrender Of Lease. The voluntary or other surrender of this
Lease by Lessee, shall not work a merger, and shall, at the option of Lessor,
terminate all or any existing subleases or subtenancies, or may, at the option
of Lessor, operate as an assignment to it of Lessee's interest in any or all
such subleases or subtenancies.

 

ARTICLE 26 - WAIVER

 

Section 26.1        Waiver. No obligation, term, covenant, or agreement in this
Lease shall be deemed waived unless such waiver is in writing and signed by the
party so waiving the same. The waiver by Lessor or Lessee of any term, covenant,
agreement or condition contained in this Lease shall not be deemed to be a
waiver of any subsequent breach of the same or of any other term, covenant,
agreement, condition or provision of this Lease, nor shall any failure to
enforce compliance with any or all of the terms, covenants, agreements,
conditions or provisions of this Lease (except as expressly provided in this
Lease), or any custom or practice which may develop between the parties in the
administration of this Lease, be construed to waive or lessen the right of
Lessor or Lessee to insist upon the performance by the other in strict
accordance with all of the terms, covenants, agreements, conditions and
provisions of this Lease. The subsequent acceptance by Lessor of any payment
owed by Lessee to Lessor under this Lease, or the payment of Rent by Lessee,
shall not be deemed to be a waiver of any preceding breach by Lessee of any
term, covenant, agreement, condition or provision of this Lease, other than the
failure of Lessee to make the specific payment so accepted by Lessor, regardless
of Lessor's or Lessee's knowledge of such preceding breach at the time of the
making or acceptance of such payment. No payment by Lessee, nor receipt by
Lessor, of a lesser amount than the Rent or Additional rent required to be paid
under this Lease will be deemed to be anything other than a payment on account
of the earliest Rent or Additional Rent due hereunder. No endorsement or
statement on any check, or any letter accompanying any check or payment as Rent,
will be deemed an accord and satisfaction. The delivery of Lessee's keys to any
employee or agent of Lessor will not constitute a termination of this Agreement
unless Lessor has entered into a written agreement to that effect.

 

ARTICLE 27 - SALE BY LESSOR

 

Section 27.1        Sale By Lessor. In the event Lessor shall sell, assign,
convey or transfer all or a part of its interest in the Building or any part of
the Property, Lessee agrees to attorn to such transferee, assignee or new owner,
and upon consummation of such sale, conveyance or transfer, Lessor shall
automatically be freed and relieved from all liability and obligations accruing
or to be performed from and after the date of such sale, transfer or conveyance.
Lessor shall have the right to subdivide the Property into separate legal lots
or parcels and, without materially and adversely affecting the obligations of
Lessee, the right to reallocate and adjust the rights, duties and obligations of
Lessor and Lessee hereunder so that, as between Lessor and Lessee, those rights,
duties and obligations relate only to the lots or parcels on which the Building
is located and on which sufficient parking facilities are located to comply with
Lessor's obligations under this Lease. To the extent that those rights, duties
and obligations cannot be equitably allocated to only one lot or parcel, Lessor
may elect to record a reciprocal easement agreement appurtenant to the Building.
If Lessor records such an agreement, Lessee shall subordinate this Lease to that
agreement.

 

ARTICLE 28 - NO LIGHT AND AIR EASEMENT

 

Section 28.1        No Light And Air Easement. Any diminution or shutting off of
light or air by any structure, which may be erected on the land or upon lands
adjacent to or in the vicinity of the Property shall not affect this Lease,
abate any payment owed by Lessee under this Lease or otherwise impose any
liability on Lessor.

 

ARTICLE 29 - FORCE MAJEURE

 

Section 29.1        Force Majeure. Lessor shall not be chargeable with, liable
for, or responsible to Lessee for anything or in any amount for any failure to
perform or delay caused by: fire; earthquake; explosion; flood; hurricane; the
elements; Acts of God or the public enemy; actions, restrictions, limitations or
interference of governmental authorities or agents; war; invasion; insurrection;
rebellion; riots; strikes or lockouts; inability to obtain necessary materials,
goods, equipment, services, utilities or labor; or any other cause whether
similar or dissimilar to the foregoing which is beyond the reasonable control of
Lessor; and any such failure or delay due to said causes or any of them shall
not be deemed a breach of or default in the performance of this Lease by Lessor.

 

 

16

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



 

ARTICLE 30 - ESTOPPEL CERTIFICATES

 

Section 30.1        Estoppel Certificates. Lessee shall, at any time and from
time to time upon request of Lessor, within ten (10) days following notice of
such request from Lessor, execute, acknowledge and deliver to Lessor in
recordable form, a certificate ("Estoppel Certificate") in writing in a form as
Lessor or any of its lenders, prospective purchasers, lienholders or assignees
may deem appropriate. Lessee's failure to deliver the Estoppel Certificate
within this ten (10) day period may, at Lessor's election, constitute a default
hereunder which, at Lessor's option, shall not be curable.

 

ARTICLE 31 - RIGHT TO PERFORMANCE

 

Section 31.1        Right To Performance. All covenants, conditions and
agreements to be performed by Lessee under this Lease shall be performed by
Lessee at Lessee's sole cost and expense. If Lessee shall fail to perform any
such covenant, condition or agreement on its part to be performed under this
Lease, and such failure shall continue for three (3) days after notice thereof
to Lessee (provided that no notice shall be required in cases of emergency),
Lessor may, but shall not be obligated to do so, without waiving or releasing
Lessee from any obligations of Lessee under this Lease, perform any such act on
Lessee's part to be made or performed as provided in this Lease. Any performance
by Lessor of Lessee's obligations shall not waive or cure any Default of Lessee
for such failure. All costs incurred by Lessor with respect to any such
performance by Lessor (including reasonable attorneys' fees) shall be
immediately paid by Lessee to Lessor.

 

ARTICLE 32 - PARKING FACILITIES

 

Section 32.1        Parking Facilities. So long as Lessee complies with the
terms, provisions and conditions of this Lease, Lessor shall maintain and
operate, or cause to be maintained and operated, automobile parking facilities
("Parking Facilities") in, adjacent to, or within a reasonable distance from the
Building. Lessee's privileges during the term hereof with respect to the Parking
Facilities shall be in accordance with the provisions of the attached Exhibit
"E."

 

ARTICLE 33 - NOTICES

 

 

Section 33.1

Notices. Provisions of this Article can be found on Page 1 as Section 1.1 (o).

 

ARTICLE 34 - MISCELLANEOUS

 

Section 34.1        Authorization to Sign Lease. If Lessee is a corporation,
each individual executing this Lease on behalf of Lessee represents and warrants
that he/she is duly authorized to execute and deliver this Lease on behalf of
Lessee in accordance with a duly adopted resolution of Lessee's Board of
Directors, and Lessee warrants and represents that this Lease is binding upon
Lessee in accordance with its terms. If Lessee is a corporation, Lessee shall,
concurrently with its execution of this Lease, deliver to Lessor upon its
request a certified copy of a resolution of its Board of Directors authorizing
the execution of this Lease. If Lessee is a partnership or trust, each
individual executing this Lease on behalf of Lessee represents and warrants that
he/she is duly authorized to execute and deliver this Lease on behalf of Lessee
in accordance with the terms of such entity's partnership agreement or trust
agreement, respectively, and Lessee warrants and represents that this Lease is
binding upon Lessee in accordance with its terms. If Lessee is a partnership or
trust, Lessee shall, concurrently with its execution of this Lease, deliver to
Lessor upon its request such certificates or written assurances from the
partnership or trust as Lessor may request authorizing the execution of this
Lease.

 

Section 34.2        Entire Agreement. This Lease contains the entire agreement
between the parties respecting the Premises and all other matters covered or
mentioned in this Lease. This Lease may not be altered, changed or amended
except by an instrument in writing specifically designated as an amendment to
this Lease and signed by both parties hereto. Lessee acknowledges and agrees
that no prior information provided or statements made by Lessor or Lessor's
agents ("Prior Information") have in any way induced Lessee to enter into this
Lease, and that Lessee has satisfied itself of all its concerns prior to
entering into this Lease by conducting an independent investigation of the
validity of such Prior Information.

 

Section 34.3        Severability. The illegality, invalidity or unenforceability
of any term, condition or provision of this Lease shall in no way impair or
invalidate any other term, provision or condition of this Lease, and all such
other terms, provisions and conditions shall remain in full force and effect.

 

Section 34.4        Covenants and Conditions. All provisions, whether covenants
or conditions, on the part of Lessee shall be deemed to be both covenants and
conditions.

 

Section 34.5        Gender, Definitions and Headings. The words "Lessor" and
"Lessee" as used herein shall include the plural as well as the singular and,
when appropriate, shall refer to action taken by or on behalf of Lessor or
Lessee by their respective employees, agents or authorized representatives.
Words in masculine or neuter gender include the masculine, feminine and neuter.
If there is more than one person constituting Lessee, the obligations

 

 

17

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



hereunder imposed upon such persons constituting Lessee shall be joint and
several. The paragraph headings of this Lease are not a part of this Lease and
shall have no effect upon the construction or interpretation of any part hereof.
Subject to the provisions of Articles 12 and 27, and except as otherwise
provided to the contrary in this Lease, the terms, conditions and agreements of
this Lease shall apply to and bind the heirs, successors, legal representatives
and permitted assigns of the parties hereto. Any reference to the word persons
shall be deemed to include a corporation, a government entity, an individual, a
general partnership, a limited partnership, a joint venture, a trust and/or an
association. This Lease shall be governed by and construed pursuant to the laws
of the State of California.

 

Section 34.6        Exhibits and Riders. The Exhibits and Riders are attached to
this Lease, and are hereby incorporated by this reference and made a part of
this Lease. In the event of a discrepancy, ambiguity or variance should exist
between terms and conditions in the Lease Agreement and in the exhibits and/or
riders thereto, then the terms and conditions of the Lease Agreement shall
prevail and control.

 

Section 34.7        Modification for Lender. Upon Lessor's request, Lessee
agrees to modify this Lease to meet the requirements of any or all lenders or
ground lessors selected by Lessor who request such modification as a condition
precedent to providing any loan or financing or to entering into any ground
lease affecting or encumbering the Property or any part thereof, provided that
such modification does not (a) increase Base Rental, (b) alter the Term, or (c)
materially adversely affect Lessee's rights under this Lease.

 

Section 34.8        Transportation System Management Program. Lessee hereby
covenants and agrees, at its sole cost and expense, to participate in and
cooperate with the requirements of any and all government promulgated or
sponsored transportation system management programs adopted for the Building and
Property.

 

Section 34.9        Quiet Enjoyment. Lessor covenants and agrees that Lessee,
upon making all of Lessee's payments as and when due under this Lease, and upon
performing, observing and keeping the covenants, agreements and conditions of
this Lease on its part to be kept, shall peaceably and quietly hold, occupy and
enjoy the Premises during the Term of this Lease without hindrance or
molestation from Lessor subject to the terms and provisions of this Lease.
Lessee covenants and agrees to comply with all rules and regulations of the
Lease and with all Laws to enable other occupants of the Building to occupy and
enjoy their premises without hindrance, molestation, intrusion and interference
from Lessee.

 

Section 34.10       No Recordations. Lessor and Lessee agree that in no event
and under no circumstances shall this Lease be recorded by Lessee.

 

Section 34.11       Time is of the Essence. Subject to the provisions of Article
30 of this Lease, time shall be of the essence of this Lease and of each of the
provisions hereof.

 

Section 34.12       Cumulative Remedies. No remedy or election provided, allowed
or given by any provision of this Lease shall be deemed exclusive unless so
indicated, but shall, whenever possible, be cumulative with all other remedies
in law or equity.

 

Section 34.13       Bankruptcy. In the event the estate created hereby shall be
taken in execution or by other process of law, or if Lessee shall be adjudicated
insolvent or bankrupt pursuant to the provisions of any state or federal
insolvency or bankruptcy law, or if a receiver or trustee of the property of
Lessee shall be appointed by reason of Lessee's insolvency or inability to pay
its debts, or if any assignment shall be made of Lessee's property for the
benefit of creditors, then and in any of such events, Lessor may terminate this
Lease by written notice to Lessee; provided, however, if the order of the court
creating any of such disabilities shall not be final by reason of pendency of
such proceeding, or appeal from such order, then Lessor shall not have the right
to terminate this Lease so long as Lessee performs its obligations hereunder.

 

Section 34.14       Confidentiality. This Lease document and the terms of this
Lease, and the covenants, obligations and conditions contained in this Lease
shall remain strictly confidential. Lessee agrees to keep such terms, covenants,
obligations and conditions strictly confidential and to not disclose such
matters to any other landlord, tenant, prospective tenant or broker. Provided,
however, Lessee may provide a copy of this Lease to a non-party solely in
conjunction with Lessee's reasonable and good faith effort to secure an assignee
or sublessee for the Premises.

 

Section 34.15

Lessee's Responsibility Regarding Hazardous Substances.

 

(a)        Prohibition. Lessee shall not cause or permit the manufacture,
generation, storage, use, transportation, treatment, incineration, disposal,
discharge or release of any Hazardous Substance in, on, under, from or about the
Premises or the Property. Notwithstanding the preceding sentence, Lessee may
store and use supplies (in amounts not exceeding quantities normally used for
Lessee’s approved use of Premises) containing Hazardous Substances so long as
such supplies (a) are of a type and chemical composition commonly associated
with Lessee’s approved use of Premises, (b) are stored and used only in such
quantities as are reasonably incidental to such use and in compliance with any
manufacturer’s directions or warnings and all applicable Laws, and (c) are
disposed of by Lessee in compliance with applicable Laws. Lessee shall store and
use all such supplies in a manner which reduces to the greatest extent
reasonably practical the threat of any release of any Hazardous Substance and
shall promptly

 

 

18

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



and with reasonable care clean up any such release to the satisfaction of Lessor
and any governmental authority having jurisdiction thereof. In no event shall
Lessee use or store any asbestos-containing materials or PCBs on or about the
Property or the Premises.

 

(b)        Required Warnings. Lessee shall give all warnings required by the
California Safe Drinking Water and Toxic Enforcement Act of 1986 (California
Health & Safety Code §§ 25249.5 et seq.), as amended from time to time, with
respect to any exposures occurring in the Premises or as a result of Lessee’s
use of the Premises or the Property.

 

(c)          Environmental Problems. If Lessee knows or has reasonable cause to
believe that any Hazardous Substance is located or will come to be located on
the Premises or Property (an “Environmental Problem”), whether or not caused or
permitted by Lessee, Lessee shall immediately notify Lessor. Lessee shall
exercise reasonable care to avoid any Lessee Related Environmental Problem (as
such term is defined below). Lessee shall give any and all notices of any Lessee
Related Environmental Problem required by applicable Environmental Protection
Laws, including, without limitation, any notice required by Section 103 of the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§§ 9601 et seq.) and any notice required by Sections 13271 or 13272 of the
California Water Code, as each may be amended from time to time. Lessee shall
immediately give Lessor notice of any governmental investigation or any
governmental or regulatory action, proceeding, order or decree relating to any
Lessee Related Environmental Problem and, at Lessee’s expense, shall timely
comply in all respects with any such order or decree, unless Lessor first
notifies Lessee that Lessor intends to contest such order or decree. Prior to
commencing any corrective or remedial action with respect to any Environmental
Problem (except for any such action taken to comply with an order or decree
which Lessor has not elected to contest), Lessee shall obtain the consent of
Lessor (which shall not be unreasonably withheld or delayed) and each
governmental authority exercising jurisdiction with respect to such
Environmental Problem.

 

(d)         Lessor’s Access to Information. Within ten (10) business days after
Lessor’s request therefor (or within such shorter time as may be reasonably
required by Lessor), Lessee shall provide Lessor with any information reasonably
requested by Lessor, to enable Lessor to comply with any applicable
Environmental Protection Law.

 

“Environmental Protection Law” means any applicable Law governing the
manufacture, generation, storage, use, transportation, treatment, incineration,
disposal, discharge, threatened discharge, release or threatened release of any
Hazardous Substance, or otherwise relating to the protection of the environment
or the health and safety of persons, including, without limitation, the
Comprehensive Environmental Response Compensation and Liability Act (42 U.S.C.
§§ 9601 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Water Pollution
Prevention and Control Act (33 U.S.C. §§ 1251 et seq.), the Toxic Substances
Control Act (15 U.S.C. §§ 2601 et seq.), the California Hazardous Substance
Account Act (CA Health & Safety Code §§ 25300 et seq.), the California Hazardous
Waste Control Act (CA Health & Safety Code §§ 25100 et seq.), the California
Safe Drinking Water and Toxic Enforcement Act of 1986 (CA Health & Safety Code
§§ 25249.5 et seq.) and the Porter Cologne Water Quality Control Act (CA Water
Code §§ 13000 et seq.), as each may be amended from time to time.

 

“Hazardous Substance” means any hazardous, toxic, explosive, radioactive,
infectious or dangerous substance, material, chemical, waste, contaminant or
pollutant, including, without limitation, (a) any “hazardous substance” within
the meaning of the Comprehensive Environmental Response Compensation and
Liability Act (42 U.S.C. §§ 9601 et seq.) or the Carpenter-Presley-Tanner
Hazardous Substance Account Act (CA Health & Safety Code §§ 25300 et seq.), as
each may be amended from time to time, (b) any “hazardous waste” within the
meaning of the Resource Conservation and Recovery Act (42 U.S.C. §§ 6901 et
seq.), as amended from time to time, (c) any “hazardous waste,” “extremely
hazardous waste” or “restricted hazardous waste” within the meaning of the
California Hazardous Waste Control Act (CA Health & Safety Code §§ 25100 et
seq.), as amended from time to time, (d) any “hazardous substance”, “waste” or
“sewage” as defined or used in the Porter Cologne Water Quality Control Act (CA
Water Code §§ 13000 et seq.), as amended from time to time, (e) petroleum,
including crude oil or any fraction thereof, (f) any natural gas, liquefied
natural gas, natural gas liquid or synthetic gas usable for fuel (or mixtures of
natural and synthetic gas), or (g) any other substance, material, chemical,
waste, toxicant, pollutant or contaminant regulated by any applicable
Environmental Protection Law.

 

“Lessee Related Environmental Problem” means any Environmental Problem resulting
from or related to (a) any act or omission of Lessee or Lessee’s Employees, or
(b) Lessee’s use of the Premises or any other part of the Property.

 

(e)         Indemnity by Lessee. If Lessee breaches its obligations stated in
this Section 35.15, or if the presence of Hazardous Substances in, upon, under
or about the Premises or other portions of the Building or Property caused or
permitted by Lessee, Lessee's Employees or Lessee's sublessees or their invitees
results in the contamination of the Premises or other portions of the Building,
or if contamination of the Premises or other portions of the Project by
Hazardous Substances otherwise occurs for which Lessee may be liable to Lessor
for damages resulting therefrom, then Lessee shall indemnify, defend and hold
Lessor and Lessor's Employees harmless from and against any and all liabilities,
costs, expenses, claims, judgments, damages, penalties, fines or losses
(including, without limitation,

 

 

19

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



diminution in value of the Premises or other portions of the Building, damages
for the loss or restriction on use of rentable or usable space or of any amenity
of the Premises or other portions of the Building, damages arising from any
adverse impact on marketing of space in the Premises or other portions of the
Building, and sums paid in settlement of claims, attorneys' fees, consultants'
fees and experts' fees) which arise after the execution date of this Lease or
during the Term of this Lease or after the Term of this Lease as a result of
such contamination. This obligation of Lessee to indemnify, defend and hold
Lessor harmless shall survive and extend beyond the expiration or earlier
termination of this Lease.

 

Section 34.16       Nondiscrimination. The Lessee herein covenants by and for
himself, his heirs, executors, administrators and assigns, and all persons
claiming under or through him, that this Lease is made and accepted upon and
subject to the following conditions. That there shall be no discrimination
against or segregation of any person or group of persons on account of sex,
marital status, race, color, religion, creed, national origin or ancestry, in
the leasing, subleasing, transferring, use or enjoyment of the Premises, nor
shall the Lessee himself, or any person claiming under or through him establish
or permit any such practice or practices of discrimination or segregation with
reference to the selection, location, number, use or occupancy, of tenants,
lessees, sublessees, subtenants or vendees in the Premises.

 

Section 34.17       No Offer. The preparation of this Lease and/or the
submission of this Lease to Lessee shall not be deemed an offer to lease the
Premises or any other premises to Lessee. This Lease shall only become binding
upon Lessor and Lessee when it is fully executed and a fully executed original
Lease is delivered by Lessor to Lessee.

 

Section 34.18      Joint and Several Obligations of Lessee. If more than one
individual or entity comprises Lessee, the obligations imposed on each
individual or entity that comprises Lessee under this Lease shall be joint and
several.

 

Section 34.19      Jurisdiction And Enforcement. The parties hereto agree that
this Lease Agreement is made and entered into in the County of Los Angeles,
State of California, and that all legal actions relating to this Lease Agreement
shall be filed and entertained in the Courts in and for the County of Los
Angeles, State of California.

 

Section 34.20       Laws. Lessee shall, at Lessee's sole cost and expense,
strictly comply with all applicable federal, state and local governmental
statutes, ordinances, codes, rules, regulations, controls and guidelines
(collectively, "Laws").

 

Section 34.21      Compliance with Safety Regulations. Lessee shall comply, and
Lessee shall cause Lessee's Employees to comply, with all safety, fire
protection, and evacuation procedures and regulations established by Lessor or
by any government agency.

 

Section 34.22      Electromagnetic Fields. Lessor and Lessee hereby recognize
and understand that the National Institute of Environmental Health Sciences
("NIEHS") and the Department of Energy ("DOE") have conducted research to
understand the potential for health risks from exposure to extremely low
frequency electric and magnetic fields ("ELF-EMF"), and that said research has
lead the NIEHS and DOE to conclude: "Any scientific evidence to suggest that
ELF-EMF exposure may pose health risk is weak (emphasis added)." Because ongoing
public concern over safety due to ELF-EMF exposure has prompted more research in
this area, which research may subsequently conclude that adverse health effects
may result from ELF-EMF exposure, Lessee hereby agrees that it shall not be
entitled to claim any breach of warranty of quiet enjoyment, or any and all
other damages, claims or losses based upon claims of injury or otherwise due to
ELF-EMF exposure, it being deemed a material covenant on the part of Lessee,
upon which Lessor relies in entering into this Lease, that Lessee hereby assumes
the risk of any damage or injury to Lessee and to Lessee's Employees flowing
from ELF-EMF exposure.

 

Section 34.23      Ban on Smoking. Lessee understands that Lessor's ventilation
system in the Building connects to more than one premises and/or to the
Building's common areas, and that the City of El Segundo bans tenants from
smoking within their own premises whenever a landlord's ventilation system
connects to more than one premises or to the Building's commons areas.
Therefore, to prevent second-hand smoke from traveling through the Building's
ventilation system and adversely affecting non-smoking tenants in other premises
or common areas, Lessee agrees that (1) it will not permit any of Lessee's
Employees to smoke in the Premises or anywhere within the Building, and (2) it
will implement reasonable measures to direct Lessee's Employees to smoke outside
the Building.

 

Section 34.24      Restrictive Covenant. During the Lease Term and during all
extensions thereof Lessee shall not use, nor shall Lessee permit its successors,
assigns, officers, directors, shareholders, parent, affiliated and subsidiary
corporations, or affiliated parties to use the Premises as a store, business,
trade or profession (whether separately or as part of another entity) as a
"salon" that engages in the sale, dispensing or providing, retail, or wholesale,
of salon products and/or services, including, without limitation, facials, skin
care treatments or products, massage, manicures, pedicures and hair styling.
Lessee understands that by this reference Murad Salon, and Murad Salon's
successors and assigns, shall be deemed third party beneficiaries of said
restrictive covenant.

 

Section 34.25      Financial Information Disclosure. If reasonably required by
Lessor, at any time and from time to time upon not less than thirty (30) days
prior written request, Lessee shall deliver to Lessor (a) a

 

 

20

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



current, accurate, complete, and detailed financial statement on Lessee to
include a balance sheet, profit and loss statement, cash flow summary, and all
accounting footnotes, prepared in accordance with generally accepted accounting
principles consistently applied and certified by the Chief Financial Officer of
Lessee to be a fair and true presentation of Lessee's current financial
position; (b) if reasonably required by Lessor, a current, accurate, complete,
and detailed financial statement on Lessee audited by an independent Certified
Public Accountant; (c) current bank references for Lessee; and (d) if available,
a current Dun & Bradstreet Report about Lessee. Lessee agrees that its failure
to strictly comply with this Section shall constitute an Event of Default by
Lessee under the Lease.

 

Section 34.26      Interior Signage. Lessor will provide Lessee, if so requested
by Lessee, and at Lessee's cost (using building standard materials and design)
the following interior signage: (a) one (1) tenant suite sign located at the
entrance to Lessee's Premises; and (b) one (1) directory strip sign located in
the Building lobby. Both signs will be provided for the display of the name and
location of the Lessee of the Building shown in Section 1.1(b), and Lessor
reserves the right to exclude any other names therefrom.

 

Section 34.27      Rights Reserved by Lessor. Provided that the exercise of such
rights does not unreasonably interfere with Lessee's occupancy of the premises,
Lessor shall have the following rights:

 

(a)         Building and Property Operations. To decorate and to make
inspections, repairs, alterations, additions, changes, or improvements, whether
structural or otherwise, in and about the Building and Property, or any part
thereof; to enter upon the Premises (after giving Lessee reasonable written
notice thereof, except in cases of real or apparent emergency, in which case no
notice shall be required) and, during the continuance of any such work, to
temporarily close doors, entryways, public space, and corridors in the Building
and Property; to interrupt or temporarily suspend Building services and
facilities; to change the name of the Building and/or Property; and to change
the arrangement and location of entrances or passageways, doors, and doorways,
corridors, elevators, stairs, restrooms, or other public parts of the Building
and/or Property;

 

(b)         Security. To take such reasonable measures as Lessor deems advisable
for the security of the Building, the Property and its occupants, such as, but
not limited to, evacuating the Building for cause, suspected cause, or for drill
purposes; temporarily denying access to the Building; and closing the Building
after normal business hours and on Sundays and holidays, subject, however, to
Lessee's right to enter when the Building is closed after normal business hours
under such reasonable regulations as Lessor may prescribe from time to time;

 

(c)         Prospective Purchasers and Lenders. Upon twenty-four (24) hours
prior written notice, to enter the Premises at all reasonable hours to show the
Premises to prospective purchasers or lenders; and

 

(d)         Prospective Lessees. At any time during the last three (3) months of
the Term (or earlier if Lessee has notified Lessor in writing that it does not
desire to renew the Term) or at any time following the occurrence of an Event of
Default, to enter the Premises at all reasonable hours to show the Premises to
prospective tenants upon twenty-four (24) hours prior written notice.

 

Section 34.28      Modifications to Building. Lessor may elect to make certain
modifications and improvements to the Building that may cause the building load
factor and the rentable area of the Premises to change. Should this occur, then
Lessee understands that upon substantial completion of said modifications /
improvements, the rentable square footage for the Premises may increase /
decrease, and Base Rent will increase / decrease by the proportion the revised
rentable square feet bear to the rentable square feet shown on Section 1.1(d)
above.

 

Section 34.29       Amenity License. Lessee is hereby granted a revocable
license for access to and for use of the kitchen and conference room located on
the same floor and in proximity to the Premises on a nonexclusive basis with the
other tenants of the same floor for their intended and common use. Lessee shall
be entitled to use the conference room on a first-come-first-serve based
reservation system establishing tenant priority. Lessee is also granted a
revocable license for access to the exercise gym (and for use of the exercise
equipment and shower facilities situated therein) located on the first floor of
the Building on a nonexclusive basis with the other tenants of the Building.

 

Section 34.30      Right to Expand. The parties agree that in the event Lessee
should require, during the Lease term, expansion space equal to at least fifty
percent (50%) more rentable square feet than the space subject to this Lease
(“Expansion Space”), and provided further that Lessor shall have such Expansion
Space available for lease within Continental Park, and such space shall be
mutually agreed to by the parties hereto as suitable expansion space for Lessee,
then the parties agree that Lessee may, upon six (6) months prior written notice
to Lessor, terminate the present Lease, without penalty, and relocate to such
Expansion Space (a) for a minimum term of five (5) years, and (b) paying Lessor
rental and parking rates at the then prevailing market rate for said space in
Continental Park. Lessee shall also be required to bring the Premises to market
ready condition (e.g., paint the walls, clean the carpet, etc.) within five (5)
days following the date Lessee vacates the Premises.

 

 

21

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties acknowledge that each has carefully read each
and every provision of this agreement and that each has fully entered into this
agreement as of the date first appearing above of its own free will and
volition.

 

"LESSOR"

"LESSEE"

 

The Plaza CP LLC

iDCentrix

a California limited liability company

a Delaware limited liability company

 

By:

The Plaza CP Corporation

 

a Delaware corporation

 

its Managing member

 

 

 

 

 

 

 

By:

/s/ Richard C. Lundquist

 

By:

/s/ Francine Dubois

 

Richard C. Lundquist

President

 

 

Print Name

 

Francine Dubois

 

 

 

 

Title:

 

President & CEO

 

 

 

 

 

 

 

By:

/s/ Leonard E. Blakesley, Jr.

 

By:

 

 

Leonard E. Blakesley, Jr.

Secretary

 

 

Print Name

 

 

 

 

 

Title:

 

 

 

 

22

Lessee’s initials: _____

Reviewed:

 

 

Lessor’s initials:_____

 

 

--------------------------------------------------------------------------------



LIST OF EXHIBITS

 

A-1

Legal Description

A-2

Continental Park

B

Premises

C

Building Standard Services and Utilities

D

Rules & Regulations

E

Parking Facilities

F

Notice of Commencement Date

 

 

23

Lessee’s initials: ______

 

Reviewed:

Lessor’s initials: ______

 

--------------------------------------------------------------------------------



LEGAL DESCRIPTION OF LAND

 

PARCEL 1:

 

THE SURFACE AND THAT PORTION OF THE SUBSURFACE WHICH LIES ABOVE A PLANE 450 FEET
BELOW THE MEAN LOW WATER LEVEL OF THE PACIFIC OCEAN (AS SAID MEAN LOW WATER
LEVEL IS ESTABLISHED BY U. S. COAST AND GEODETIC SURVEY BENCH ALONG THE
SHORELINE) OF THE FOLLOWING DESCRIBED PROPERTY, SITUATED IN THE CITY OF EL
SEGUNDO, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, TO WIT:

 

PARCEL 4, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
AS SHOWN ON PARCEL MAP NO. 12659, FILED IN BOOK 124 PAGE 52 OF PARCEL MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 

EXCEPT THEREFROM ALL OIL, GAS ASPHALTUM AND OTHER HYDROCARBONS AND OTHER
MINERALS, WHETHER SIMILAR TO THOSE HEREIN SPECIFIED OR NOT, WITHIN OR THAT MAY
BE PRODUCED FROM SAID LAND, PROVIDED, HOWEVER, THAT THE SURFACE OF SAID LAND
SHALL NEVER BE USED FOR EXPLORATION, DEVELOPMENT, EXTRACTION, REMOVAL OR STORAGE
OF SAID OIL, GAS, ASPHALTUM AND OTHER HYDROCARBONS AND OTHER MINERALS, AND
FURTHER PROVIDED NO INSTALLATION CONSTRUCTED THEREON SHALL BE DISTURBED IN ANY
MANNER IN EXTRACTING SAID RESERVED MINERALS, AS RESERVED IN DEED FROM STANDARD
OIL COMPANY OF CALIFORNIA, RECORDED DECEMBER 20, 1960, AS INSTRUMENT NO. 1622,
IN BOOK D-1069 PAGE 595, OFFICIAL RECORDS.

 

PARCEL 2:

 

A NON-EXCLUSIVE RIGHT FOR VEHICULAR AND PEDESTRIAN USE TO AND FROM THE SOUTHERLY
12.50 FEET OF PARCELS 2 AND 3 OF SAID PARCEL MAP NO. 12659, FILED IN BOOK 124
PAGE 52 OF PARCEL MAPS, AS DISCLOSED IN THAT CERTAIN INSTRUMENT BY AND BETWEEN
CONTINENTAL DEVELOPMENT CORPORATION, TEACHERS INSURANCE AND ANNUITY ASSOCIATION
OF AMERICA, STATE OF CALIFORNIA PUBLIC EMPLOYEES RETIREMENT SYSTEMS AND UNION
BANK, RECORDED MARCH 29, 1985, AS INSTRUMENT NO. 85-342807, OFFICIAL RECORDS.

 

[more commonly known as:

2101 / 2121 / 2141

Rosecrans Avenue

El Segundo, California ]

 

 

Page 1 of 1

Lessee’s initials: ______

EXHIBIT "A-1"

Reviewed:

Lessor’s initials: ______

 

--------------------------------------------------------------------------------



CONTINENTAL PARK

 

[img1.gif]


 

 

Page 1 of 1

Lessee’s initials: ______

EXHIBIT "A-2"

Reviewed:

Lessor’s initials: ______

 

--------------------------------------------------------------------------------



 

PREMISES

 

[img2.jpg]


 

Page 1 of 1

Lessee’s initials: ______

EXHIBIT "B"

Reviewed:

Lessor’s initials: ______

 

--------------------------------------------------------------------------------



BUILDING STANDARD SERVICES AND UTILITIES

 

The furnishing of building services and utilities to Lessee shall be
accomplished in accordance with and subject to the terms and conditions set
forth in this Exhibit "C" and elsewhere in this Lease. Lessor reserves the right
to adopt from time to time such reasonable modifications and additions hereto as
Lessor may deem appropriate.

 

1.         Subject to the full performance by Lessee of all of Lessee's
obligations under this Lease, Lessor shall, during Normal Hours as set forth in
Section 1.1 of this Lease ("Normal Hours"), provide the standard building
services and utilities set forth in this Paragraph 1. Lessor shall:

 

 

(a)

Provide automatic elevator facilities during Normal Hours.

 

(b)        Provide to the Premises, during Normal Hours, heating, ventilating
and air conditioning ("HVAC") when in the judgment of Lessor, it may be required
for the comfortable occupancy of the Premises for general office purposes
(subject, however, to any governmental act, proclamation or regulation). Lessor
shall not be responsible for any room temperatures if Lessee's lighting and
receptacle loads exceed those listed in Paragraph 1(c) of this Exhibit, or if
the Premises are used for other than general office purposes.

 

(c)        Provide to the Premises, during Normal Hours, electric current for
routine lighting and the operation of general office machines such as
typewriters, dictating equipment, desk model adding machines, photocopy machines
and desk top computers incidental to the conduct of normal general office
business, which use 110/220-volt electric power, not to exceed the reasonable
capacity of Building Standard office lighting and receptacles, and not in excess
of limits imposed by any governmental authority. Specifically, the requirement
shall not exceed an average of 3 watts per usable square foot of the Premises.
Lessee agrees, should its electrical installation or electrical consumption be
in excess of the aforesaid use or extend beyond Normal Hours, to reimburse
Lessor for the excess utilities as provided in Article 11 of this Lease.

 

(d)        Provide at all times reasonably necessary of water for restrooms and
other facilities, if any, furnished by Lessor in amounts in proportion to the
size of the Premises relative to the Building.

 

(e)        Provide janitorial services to the Premises each evening, Monday
through Friday (except state and/or Federal holidays), provided the Premises are
used exclusively in accordance with Section 1.1 and Article 6 of this Lease, and
are kept reasonably in order by Lessee. Lessee shall pay to Lessor the cost of
removal of any of Lessee's refuse and rubbish, to the extent that the same
exceeds the refuse and rubbish usually attendant upon the use of the Premises
for general office purposes. Lessor shall not be responsible or liable for any
act or omission or commission on the part of the persons employed to perform
said janitorial services, and said janitorial services shall be performed at
Lessor's direction without interference by Lessee or Lessee's Employees.

 

2.         Lessor shall only have the obligation to replace Building Standard
fluorescent light bulbs, tubes and ballasts in the Premises throughout the Term.
Only fluorescent and low voltage halogen lighting shall be permitted in the
Premises. The Lessor may, at Lessor's sole discretion, adopt a system of
periodic relamping and reballasting the Building Standard fluorescent fixtures
on a group basis in accordance with good practice, but shall have no obligation
to replace, repair, maintain, service or otherwise perform any work on any light
fixtures in the Premises other than Lessor's Building Standard fluorescent
fixtures. Lessee shall be solely responsible for the replacement, repair,
maintenance and service, including all costs thereof relating to any lighting
fixtures in the Premises which are not the Building Standard fluorescent
fixtures.

 

3.         No electrical equipment, air conditioning or heating units, or
plumbing additions shall be installed, nor shall any changes to the Building's
HVAC, electrical or plumbing systems be made without the prior written consent
of Lessor, which consent shall be subject to Lessor's sole and absolute
discretion. In the event any changes or additions are requested and provided,
then Lessee understands and agrees to maintain and/or repair the equipment
and/or additions installed. Lessor reserves the right to designate and/or
approve the contractor to be used by Lessee. Any permitted installations shall
be made under Lessor's supervision. Lessee shall pay any additional cost on
account of any increased support to the floor load or additional equipment
required for such installation.

 

4.         Lessor shall not provide in the Premises, reception outlets or
television or radio antennas for television or radio broadcast or reception, and
Lessee shall not install any such equipment without the prior written consent of
Lessor, which consent can be withheld in Lessor's sole and absolute discretion.

 

5.         Lessee shall not, without the prior written consent of Lessor, use
any apparatus, machine or device in the Premises, which will in any way increase
the amount of electricity or water usually furnished or supplied for use of the
Premises as general office space, nor connect with electric current, except
through existing outlets in the Premises, any apparatus or device for the
purpose of using electric current in excess of that usually furnished or
supplied for use of the Premises as general office space.

 

 

Page 1 of 2

Lessee’s initials: ______

EXHIBIT "C"

Reviewed:

Lessor’s initials: ______

 

--------------------------------------------------------------------------------



6.         Lessee shall separately arrange with the applicable local public
authorities, utility companies and telephone companies, as the case may be, for
the furnishing of, and payment of, all telephone services as may be required by
Lessee in the use of the Premises; provided, however, that Lessee shall neither
bear the cost of nor be responsible for installation of the telephone wiring
stubbed to the telephone room. Lessee shall directly pay for such telephone
services, including the establishment and connection thereof, at the rates
charged for such services by said authority, telephone company or utility, and
the failure of Lessee to obtain or to continue to receive such services for any
reason whatsoever shall not relieve Lessee of any of its obligations under this
Lease nor constitute a breach of this Lease by Lessor.

 

7.         Lessee agrees to cooperate fully at all times with Lessor to assure,
and to abide by all regulations and requirements which Lessor may prescribe for
the proper functioning and protection of the Building's HVAC, electrical,
security (if any) and plumbing systems. Lessee shall comply with all Laws now in
force or which may later be enacted or promulgated in connection with building
services furnished to the Premises, including, without limitation, any
governmental rule or regulation relating to the heating and cooling of the
Building.

 

8.         Lessor shall provide to the Lessee at the time of Lessee's move-in
one (1) set of keys per 1,000 usable square feet of the Premises with a minimum
of two (2) sets of keys to the Lessee's suite regardless of the size of the
suite. A set of keys shall consist of one key for the entrance door to the suite
and one key or card key (key), as appropriate, for the entrance door to the
Building. The costs of such keys shall be part of the Tenant Improvement
Allowance, if there is one. All keys and locksmith charges for any other work
(extra keys, interior suite door keys, or rekeying any lock in the suite after
the move-in) shall be charged to the Lessee as an additional service.

 

Page 2 of 2

Lessee’s initials: ______

EXHIBIT "C"

Reviewed:

Lessor’s initials: ______

 

--------------------------------------------------------------------------------



RULES AND REGULATIONS

 

1.         The sidewalks, entrances, exits, passages, parking areas, courts,
elevators, vestibules, stairways corridors, terraces, lobbies or halls shall not
be obstructed or used for any purpose other than ingress and egress. The halls,
passages, entrances, exits, elevators and stairways are not for the use of the
general public, and Lessor shall retain the right to control and prevent access
thereto of all persons whose presence, in the judgment of Lessor, is deemed to
be prejudicial to the safety, character, reputation and interests of the
Building and its tenants. No tenant shall go up on the roof of the Building.

 

2.         No curtains, blinds, shades or screens shall be attached to or hung
in, or used in connection with, any window of the Premises other than Lessor's
standard window covering; without Lessor's prior written consent. No electric
ceiling fixtures, other than those installed by Lessor are permitted. Neither
the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the prior written consent of Lessor.

 

3.         No sign, picture, placard, advertisement notice, lettering, direction
or handbill shall be exhibited, distributed, painted, installed, displayed,
inscribed, placed or affixed by any tenant on any part of the exterior of the
Premises, the Building, the Property, or Continental Park, or the interior of
the Premises which is visible from the exterior of the Premises, without the
prior written consent of Lessor. In the event of the violation of the foregoing
by any tenant, Lessor may remove same without any liability, and may charge the
expense incurred in such removal to the tenant violating this rule. Interior
signs on doors shall be inscribed, painted or affixed for each tenant by the
Lessor at such tenant's expense, and shall be of a size, color and style
acceptable to the Lessor. Nothing may be placed on the exterior of corridor
walls or corridor doors other than Lessor's building standard sign on the
corridor door, applied and installed by Lessor.

 

4.         Lessee shall not, and Lessee shall not permit Lessee's Employees to,
drill into, or in any way deface any part of the Premises, Building, or
Property. No boring, cutting or stringing of wires or any floor coverings shall
be permitted, except with the prior written consent of the Lessor.

 

5.         No bicycles, vehicles, birds or animals (except guide dogs) of any
kind shall be brought into or kept in or about the Premises or the Building, and
no birds or animals (except guide dogs) shall be brought into or kept in or
about the Building. No cooking shall be done or permitted by Lessee on the
Premises, except that the preparation of coffee, tea, hot chocolate and similar
items for Lessee shall be permitted, and Lessee shall also be permitted to heat
foods in a microwave oven for use by Lessee or its employees; provided, however,
that the power required shall not exceed that amount which can be provided by a
30-amp circuit. No Lessee shall cause or permit any food, unusual or
objectionable odors or smells to be produced or to permeate the Premises or
common areas of the Building.

 

6.         The Premises shall not be used for manufacturing or for the storage
of merchandise except as such storage may be incidental to the use of the
Premises for general office purposes. No Lessee shall occupy or permit any
portion of the Premises to be occupied as an office for any persons other than
those persons employed by Lessee and conducting the business of Lessee for which
this Premises was originally rented without the prior written consent of Lessor.
No Lessee shall sell or permit retail sales of any goods or merchandise in or on
its Premises. No Lessee shall engage or pay any employees on its Premises except
those actually working for such Lessee on its Premises, nor shall any Lessee,
without Lessor's prior written consent, use the Premises address in any
advertisements for laborers working at a location other than the Premises. No
Premises shall be used for lodging or sleeping or for any immoral or illegal
purposes.

 

7.         No Lessee shall make, or permit to be made, any noises which disturb
other occupants of the Building, or Continental Park, whether by the use of any
musical instrument, radio, television, phonograph, screening room, loud, unusual
or disruptive noise, or in any other way. No Lessee shall use, keep or permit to
be used any foul or noxious gas or substance in, on or about the Premises.

 

8.         Lessee shall not at any time bring or keep, and Lessee shall not
permit Lessee's Employees to at any time bring or keep, within the Premises or
the Building, any flammable, combustible or explosive fluid, chemical substance
or material. Electric spaceheaters shall not be used at any time by Lessee or
Lessee's Employees.

 

9.         No new or additional locks or bolts of any kind shall be placed upon
any of the doors by Lessee, nor shall any changes be made in existing locks or
the mechanism thereof without the prior written consent of Lessor. If Lessor
consents in writing to such a lock change, Lessee must furnish Lessor with a
key. Lessee must, upon the termination of its tenancy, give, return and restore
to Lessor all keys of stores, offices, vaults and toilet rooms, either furnished
to, or otherwise procured by Lessee, and in the event at any time of any loss of
keys so furnished, Lessee shall pay to Lessor the cost of replacing the same or
of changing the lock or locks opened any such lost key if Lessor shall deem it
necessary to make such changes.

 

10.        Furniture, freight, packages, equipment, safes, bulky matter or
supplies of any description shall be moved in or out of the Building, only after
Lessor has been furnished with prior notice and approved thereof in writing and
only during such hours and in such manner as may be prescribed by the Lessor
from time to time. The scheduling

 

Page 1 of 3

Lessee’s initials: ______

EXHIBIT "D"

Reviewed:

Lessor’s initials: ______

 

--------------------------------------------------------------------------------



and manner of all Lessee move-ins and move-outs shall be subject to the
discretion and approval of Lessor, and said move-ins and move-outs shall only
take place after 7:00 p.m. on weekdays, on weekends, or at such other times as
Lessor may designate. Lessor shall have the right to approve or disapprove the
movers or moving company employed by Lessee, and Lessee shall cause said movers
to use only the loading facilities and elevators designated by Lessor. In the
event Lessee's movers damage the elevator or any other part of the Property,
Lessee shall immediately pay to Lessor the amount required to repair said
damage. The moving of safes or other fixtures or bulky or heavy matter of any
kind must be done under the Lessor's supervision, and the person employed by any
Lessee for such work must be acceptable to Lessor, but such persons shall not be
deemed to be agents or servants of the Lessor, and Lessee shall be responsible
for all acts of such persons. The Lessor reserves the right to inspect all
safes, freight or other bulky or heavy articles to be brought into the Building
and to exclude from the Building all safes, freight or other bulky or heavy
articles which violate any of these Rules or this Lease of which these Rules are
a part. The Lessor reserves the right to determine the location and position of
all safes, freight, furniture or bulky or heavy matter brought onto the
Premises, and Lessor shall have the right to require that same be placed upon
supports approved in writing by Lessor to distribute the weight.

 

11.        No furniture shall be placed in front of the Building, or in any
lobby or corridor or balcony, without the prior written consent of Lessor.
Lessor shall have the right to remove all non-permitted furniture, without
notice to Lessee, and at the expense of Lessee.

 

12.       Lessor reserves the right to disapprove any vendor, including but not
limited to, those which provide the following services or products: water, ice,
towel, janitorial, maintenance, delivery, courier, private postal, or other like
services. No Lessee shall obtain or purchase food or beverages on the Property
from any vendor or supplier except at hours and under regulations established by
Lessor.

 

13.        Lessor shall have the right to prohibit any advertising by any Lessee
which, in Lessor's opinion, tends to impair the reputation of the Building or
its desirability as an office building and, upon written notice from Lessor,
Lessee shall immediately refrain from or discontinue such advertising.

 

14.        Lessor reserves the right to exclude from the Building between the
hours of 6:30 p.m. and 7:30 a.m., Monday through Friday, and at all hours on
Saturday, Sunday, and state and/or Federal holidays, all persons who are not
authorized by Lessee. Such authorization shall be in accordance with procedures
established by Lessor in its sole and absolute discretion. Each Lessee shall be
responsible for all persons whom it causes to be present in the Building and
shall be liable to Lessor for all acts of such persons. In the case of invasion,
riot, public excitement, Act of God, or other circumstance rendering such action
advisable in Lessor's opinion, Lessor reserves the right to prevent access of
all persons, including Lessee, to the Building during the continuance of the
same by such actions as Lessor may deem appropriate, including the closing and
locking of doors.

 

15.        All of Lessee's Employees, while in the Building and outside of the
Premises, shall be subject to and under the control and direction of Lessor (but
shall not be deemed to be an agent or servant of Lessor), and Lessee shall be
responsible for all acts of such Lessee's Employees.

 

16.        All doors opening onto public corridors shall be kept closed, except
when in use for ingress and egress. All doors leading to equipment and utility
rooms shall be kept closed.

 

17.        Canvassing, soliciting and peddling in the Building are prohibited
and each Lessee shall cooperate to prevent the same.

 

18.        All office equipment of any electrical nature (other than that office
equipment which is typically used in normal office uses and which does not cause
excessive vibration noise or annoyance) shall be placed by Lessee in the
Premises in settings and locations approved in writing by Lessor, to absorb or
prevent any vibration, noise or annoyance.

 

19.        No air conditioning unit or other similar apparatus shall be
installed or used by Lessee without the prior written consent of Lessor.

 

20.        Lessee shall faithfully observe and comply with the terms of any and
all covenants, conditions and restrictions recorded against the Property.

 

21.        Restrooms and other water fixtures shall not be used for any purpose
other than that which the same are intended, and any damage resulting to the
same from misuse on the part of Lessee shall be paid for by Lessee. Each Lessee
shall be responsible for causing all water faucets, water apparatus and
utilities to be shut off before such Lessee leaves the Premises each day, and
Lessee shall be liable for any waste or damage sustained by other tenants or
occupants of the Building or Lessor as a result of Lessee's failure to perform
said duty.

 

22.        The terms used in this Exhibit shall have the same meanings as
defined in the respective Lease for each Lessee, unless a contrary meaning is
expressly set forth herein. For all purposes of this Exhibit, (i) the term
"Lessee" shall be defined as the respective tenant under each Lease to which
this Exhibit is attached and to all other tenants of the Project and shall
include and encompass each of those tenants' employees, agents, contractors,
licensees

 

Page 2 of 3

Lessee’s initials: ______

EXHIBIT "D"

Reviewed:

Lessor’s initials: ______

 

--------------------------------------------------------------------------------



and invitees, and (ii) the term "Premises" shall be defined as the respective
Premises leased under each Lease to which this Exhibit is attached and to the
Premises of all other tenants of the Building.

 

23.       No distress sale, fire sale, bankruptcy sale, liquidation, relocation
sale, closing sale, going-out-of business sale, auction, sheriff's sale,
receiver's sale, or any other sale that, in Lessor's opinion, adversely affects
the reputation of the Building or suggests that the business operations are to
be discontinued in the Premises shall be advertised or conducted in or about the
Premises.

 

24.       Lessee shall not place any grease or cooking oil into any trash
compactor, normal garbage containers, floor drains, sink drains or toilets.

 

 

Page 3 of 3

Lessee’s initials: ______

EXHIBIT "D"

Reviewed:

Lessor’s initials: ______

 

--------------------------------------------------------------------------------



PARKING FACILITIES

 

So long as the Lease pertaining to the Premises remains in effect, and Lessee is
not in default thereunder, Lessee shall, during the term of the Lease, (a) grant
Lessee monthly parking privileges for Lessee, for Lessee's employees, and for
any additional persons agreed to by Lessor, for that number of automobiles in
the aggregate set forth in Section 1.1 [Monthly Parking Permit Charges] at the
monthly rates or charges from time to time established by Lessor in its sole
discretion, and (b) park said automobiles in the Parking Facilities. Lessor may,
in its sole discretion, modify said rates or charges from time to time during
the term of the Lease. In each case, Lessee shall enter into parking licenses or
lease agreements or other arrangements then in use by Lessor (or Lessor's
operator) with respect to such monthly parking. Lessor may, from time to time
during the term of the Lease, relocate any or all of Lessee's reserved parking
spaces from one location to another within the Parking Facilities as Lessor may
elect in its sole discretion. Lessee understands that as a condition to its
obtaining the parking privileges provided by the Lease, Lessee shall not charge
any other person or company for parking.

 

A condition of any parking shall be compliance by all parkers with parking rules
and regulations and all modifications and additions thereto from time to time
established by Lessor (or Lessor's operator) in their sole discretion, including
any sticker or other identification system established by Lessor (or Lessor's
operator). Lessor (and Lessor's operator) shall not be responsible to Lessee for
the non-performance of any of said rules and regulations by any other parker.
The rules and regulations for the Parking Facilities are as follows:

 

RULES AND REGULATIONS

 

1.         Parking hours are currently established from 7:30 a.m. to 6:30 p.m.,
Monday through Friday. Lessee shall have parking privileges during any other
times or on Saturdays, Sundays, or state and/or Federal holidays, but Lessor
shall not have the obligation to enforce reserved permits or the number of
permits allocated to Lessee hereunder. Lessor retains the right to change these
hours or the manner of operation of the Parking Facility in the exercise of its
reasonable discretion. Overnight parking is at the vehicle owner's risk. Lessee
must provide Lessor with written notification of any of its vehicles parked in
the space for more than twenty-four (24) continuous hours. Lessee shall provide
Lessor with the make, model, color, license plate number, parking permit number,
and shall indicate the date the vehicle will be parked overnight in the parking
facilities. Long-term vehicle storage is prohibited. No vehicle may be parked in
any stall for more than forty-eight (48) continuous hours.

 

 

2.

Automobiles must be parked entirely within the stall lines on the pavement.

 

 

3.

All directional signs and arrows must be observed.

 

 

4.

The speed limit shall be 5 miles per hour.

 

 

5.

Parking in areas not striped for parking is prohibited.

 

6.         Parking stickers or any other device or form of identification
supplied by Lessor (or its operator) shall remain the property of Lessor (or its
operator). Such parking identification device must be displayed as required and
may not be mutilated in any manner. The serial number of the parking
identification device may not be obliterated. Parking identification devices are
not transferable or assignable and any parking identification device in the
possession of any unauthorized holder will be void. There will be a deposit of
$10.00 required for each parking card and a replacement charge to Lessee or
person designated by Lessee of $10.00 for loss of any parking card, which
amounts can be adjusted from time to time by Lessor at its discretion.

 

7.         The monthly rate for parking is payable one (1) month in advance and
must be paid on or before the first day of each calendar month during the entire
term of the Lease. Failure to do so will automatically cancel all parking
privileges and a charge at the prevailing daily rate will be due. No deductions
or allowances from the monthly rate will be made for the days a parker does not
use the Parking Facilities.

 

8.         Lessor (and its operator) may refuse to permit any person who
violates the within rules to park in the parking area, and any violation of the
rules shall subject the automobile to removal from the parking area at the
parker's expense. In either of said events, Lessor (or its operator) shall
refund a pro rata portion of the current monthly parking rate, and Lessee shall
immediately return to Lessor the parking card, sticker and any other form of
identification supplied by Lessor (or its operator).

 

9.         Parking area managers or attendants are not authorized to make or
allow any exceptions to these rules and regulations.

 

10.        Every parker is required to park and lock his/her own automobile. All
responsibility for any loss or damage to automobiles or any personal property
therein is assumed by the parker.

 

 

Page 1 of 2

Lessee’s initials: _____

EXHIBIT "E"

Reviewed:

Lessor’s initials:_____

 

--------------------------------------------------------------------------------



11.        Loss or theft of parking identification devices from automobiles must
be reported to the parking area manager immediately, and a lost or stolen report
must be filed by the parker at that time.

 

12.        The Parking Facilities are for the sole purpose of parking one (1)
automobile per permit, unless otherwise permitted or changed by Lessor. Washing,
waxing, cleaning or servicing of any vehicle by the parker of his/her agents is
prohibited, except by persons expressly authorized in writing to do so, in
advance, by Lessor.

 

13.        Lessor (and its operator) reserves the right to refuse the issuance
of monthly stickers or other parking identification devices to any Lessee and/or
its employees who refuse to comply with the above Rules and Regulations and all
posted and unposted city, state or federal ordinances, laws or agreements.

 

14.        Any vehicle parked improperly may be towed away. Lessor may place a
"boot" on any vehicle improperly parked, and may levy a charge to remove the
"boot." Lessee shall indemnify, hold and save harmless Lessor of any liability
arising from the towing or booting of any vehicles belonging to Lessee or to
Lessee's Employees.

 

 

15.

No vehicle shall be parked as a "billboard" vehicle in the Parking Facilities.

 

 

16.

Lessee agrees to acquaint all employees with these Rules and Regulations.

 

 

Page 2 of 2

Lessee’s initials: _____

EXHIBIT "E"

Reviewed:

Lessor’s initials:_____

 

--------------------------------------------------------------------------------



NOTICE OF COMMENCEMENT DATE

 

Date

 

To:

iDCentrix

 

Re:

Lease Agreement (“Lease”) dated February 12, 2007, 2007, between The Plaza CP
LLC, a California limited liability company, "Lessor," and iDCentrix, a Delaware
limited liability company, "Lessee," concerning Suite 4240, located at 2101
Rosecrans Avenue, El Segundo, California.

 

Gentlemen:

 

In accordance with the subject lease, we wish to advise and/or confirm as
follows:

 

1.         That the Premises have been accepted herewith by the Lessee as being
substantially complete in accordance with the subject Lease, and that there is
no deficiency in construction.

 

2.         That the Lessee has possession of the subject Premises and
acknowledges that under the provisions of the subject Lease, the term of said
Lease commenced on [OR] shall commence on ________________, for a term of
________________, ending on ________________.

 

 

3.

That in accordance with the subject Lease, rental commenced to accrue on
_________________.

 

4.         That if the Commencement Date of the subject Lease is other than the
first day of the month, the first billing will contain a pro rata adjustment.
Thereafter each monthly installment of Rent shall be for the full amount as
provided for in said Lease.

 

5.         That rent is due and payable in advance on the first day of each and
every month during the Term of said Lease. Rent checks should be made payable to
The Plaza CP LLC and mailed to either of the following addresses:

 

 

Regular Mail:

Overnight Mail:

 

The Plaza CP LLC

The Plaza CP LLC

 

P.O. Box 80009

Attention: Lockbox #80009

 

City of Industry, CA 91716-8009

19935 E. Walnut Drive

 

North Walnut, CA 91795

 

"LESSOR"

"LESSEE"

 

The Plaza CP LLC

iDCentrix

a California limited liability company

a Delaware limited liability company

 

By :

The Plaza CP Corporation

a Delaware corporation

its Managing member

 

 

FORM ONLY – DO NOT SIGN

 

 

By:______________________________________

Richard C. Lundquist

President

 

 

By:______________________________________

Leonard E. Blakesley, Jr.

Secretary

 

 

Page 1 of 1

Lessee’s initials: ______

EXHIBIT "F"

Reviewed:

Lessor’s initials:_____

 

--------------------------------------------------------------------------------



RIDER NO. ONE

 

OPTION TO EXTEND TERM

 

This Rider No. One for OPTION TO EXTEND (“Rider”) is attached and made a part of
that certain Lease between The Plaza CP LLC, a California limited liability
company (“Lessor”), and iDCentrix, a Delaware limited liability company
(“Lessee”), which Lease is dated February 12, 2007 (“Lease”). Lessor and Lessee
hereby agree that the following shall be included as part of said Lease:

 

1.          Grant of Option. Lessee is hereby granted an option (sometimes
called the "Renewal Option") to extend the Term of the Lease upon all of the
provisions contained in the Lease, except for Base Rental and for this Extended
Term Rider, for a period of two (2) years (the "Option Term"). Such option shall
be exercised, if at all, by Lessee delivering written notice to Lessor of such
exercise of such option ("Option Notice") at least one hundred eighty (180)
days, but not more than three hundred sixty-five (365) days before the
expiration of the initial term. Reference to the "Term" of the Lease as used in
the Lease shall include the Option Term in the event the Renewal Option is
exercised in accordance herewith. Lessee shall have no other right to extend the
term except as set forth in this section.

 

2.          Base Rental During Option Term. In the event Lessee exercises its
option to extend the Term of the Lease, as permitted herein, then the Base
Rental for the Option Term shall be at the then current market value of
comparable space within Continental Park, which shall be determined as
hereinafter provided. Additionally, and notwithstanding anything contained in
the Lease to the contrary, throughout the Option Term Lessee and Lessee's
Employees shall pay the charges for parking in the Parking Facilities as are
then in effect from time to time. The Base Rental for the Option Term shall be
determined as follows:

 

(a)        Within fifteen (15) days of receipt by Lessor of Lessee's Option
Notice, Lessor shall deliver written notice (the "Lessor's Notice") to Lessee
advising Lessee of Lessor's opinion of the fair market rental value (the
"Value") of the Premises;

 

(b)        If Lessor's opinion of the Value of the Premises is acceptable to
Lessee, then Lessee shall so notify Lessor in writing within fifteen (15) days
of receipt by Lessee of Lessor's Notice, and the Lease shall, thereafter, be
extended for the Option Term.

 

(c)         In the event Lessee challenges Lessor's opinion of the Value of the
Premises, Lessee shall deliver written notice thereof (the "Lessee's Notice") to
Lessor within fifteen (15) days of receipt by Lessee of Lessor's Notice. In such
Lessee's Notice, Lessee shall also advise Lessor of Lessee's opinion of the
Value of the Premises. If Lessee fails to deliver Lessee's Notice to Lessor
containing the required information within such fifteen (15) day time period,
then same shall be considered as Lessee's acceptance of Lessor's Opinion of the
Value of the Premises. If Lessee timely delivers the Lessee's Notice, and if
Lessor and Lessee cannot agree upon the Value of the Premises within fifteen
(15) days after Lessor's receipt of Lessee's Notice, then the Value of the
Premises shall be determined by appraisal in accordance with this Rider. All
costs of such appraisal shall be paid by Lessee.

 

3.          Determination of Value by Appraiser. Lessor and Lessee shall appoint
a mutually acceptable MAI appraiser with at least five (5) years experience in
valuing office buildings within the general area of the Premises to also
determine whether Lessor's or Lessee's opinion of the Value is more accurate.
The decision of the appraiser shall be binding on both of the parties hereto.
The Value of the Premises as determined herein shall be the Base Rental for the
Premises for the first year of the Option Term, which Base Rental shall be
subject to increase each year thereafter, if any, as provided hereinabove.
Notwithstanding anything to the contrary contained herein, in no event shall the
Base Rent and Operating Expense Adjustment for the first month of the Option
Term be less than the Base Rent and Operating Expense Adjustment for the last
full calendar month preceding the first month of the Option Term.

 

4.          Definition of Value of the Premises. The Value of the Premises shall
be determined based upon rentals then being charged for other space similarly
situated and within Class A buildings located in the El Segundo/Manhattan Beach
market of equivalent condition and amenities as the Building and the Project,
taking into account the size, location, floor level, the length of the term of
the Option Term, the extent of services to be provided, and any other relevant
terms and conditions, but, in each instance, disregarding "tenant concessions,"
if any, then being offered to prospective new tenants in the Building or
comparable buildings. The term "tenant concessions" shall include, without
limitation, so-called free rent, half rent or other reduced rent, free parking
or reduced parking charges, load factor for rentable area of the Premises that
is lower than that calculated in accordance with BOMA, etc. All Base Rental
payable during the Option Term shall be payable in the same manner and under the
same terms and conditions as Base Rental is paid during the Initial Term. In no
event shall Lessor be obligated to construct any additional improvements within
or about the Premises in connection with Lessee's exercise of such option.

 

5.          Payment of Base Rental. During the period of time the parties are
determining the Value of the Premises, if such period extends beyond the
scheduled expiration of the Initial Term, Lessee shall pay Lessor, as Base
Rental, the amount which would be payable under Section 22.1 of the Lease if
Lessee had held over possession of the Premises with Lessor's consent, but had
not exercised the Renewal Option. If the monthly Base Rental for the first year
of the Option Term, as determined herein, is different than the amount paid by
Lessee as Base Rental during the period of time following the end of the Initial
Term of the Lease, then an adjustment shall be made effective as of the
commencement of the Option Term, and one party shall pay the other party, within
ten (10) days following the determination of the Base Rental for the first year
of the Option Term, an amount sufficient to reconcile the amount so paid by
Lessee as Base Rental as compared with the actual amount of Base Rental due.

 

 

Page 1 of 2

Lessee’s initials: ______

OPTION TO EXTEND TERM

Reviewed:

Lessor’s initials:_____

 

--------------------------------------------------------------------------------



6.          Option Personal. The option granted to Lessee herein is personal to
Lessee and may not be exercised or assigned voluntarily or involuntarily, by or
to any person or entity other than the original Lessee. The option herein
granted to Lessee is not assignable separate and apart from the Lease. In the
event that at the time this Option is exercisable by Lessee, the Lease has been
assigned, or a sublease exists as to twenty percent (20%) or more of the
Premises, this Option shall automatically terminate and become null and void and
Lessee, any assignee, or any sublessee, shall not have the right to exercise the
Renewal Option.

 

 

7.

Effect Of Default On Option.

 

(a)        Lessee shall have no right to exercise the Renewal Option,
notwithstanding any provision herein to the contrary, (i) during the time
commencing from the date Lessor gives to Lessee a notice of default pursuant to
Section 17.1 of the Lease and continuing until the default alleged in said
notice of default is cured, (ii) during the period of time commencing on the
date after a monetary obligation to Lessor is due from Lessee and unpaid
(without any necessity for notice thereof to Lessee) and continuing until the
obligation is paid, (iii) at any time after an event of default described in
Sections 17.1(c) or (d) of the Lease (without any necessity for notice thereof
to Lessee), or (iv) in the event that Lessor has given to Lessee three or more
notices of default during the twelve (12) month period prior to the time that
Lessee exercises such option.

 

(b)        The period of time within which such option may be exercised shall
not be extended or enlarged by reason of Lessee's inability to exercise such
option.

 

(c)        All rights of Lessee under the provisions of such option shall
terminate and be of no further force or effect, notwithstanding Lessee's due and
timely exercise of such option, if, after such exercise, (i) Lessee fails to pay
to Lessor a monetary obligation of Lessee for a period of ten (10) days after
such obligation becomes due (without any necessity for notice thereof to
Lessee), (ii) Lessee fails to commence to cure a default specified in Section
17.1(b) of the Lease within fifteen (15) days after the date that Lessor gives
notice to Lessee of such default and/or Lessee fails thereafter to diligently
prosecute said cure to completion within the applicable period, (iii) Lessee
commits a default described in Sections 17.1(c) or (d) of the Lease without any
necessity of Lessor to give notice thereof to Lessee, or (iv) Lessor gives to
Lessee three or more notices of default for the same type of default during the
period commencing twelve (12)months prior to the exercise of the Renewal Option
and continuing through the date of the commencement of the Option Term, whether
or not the defaults are cured.

 

8.            Option Revoked Through Lease Amendment. In the event the parties
should execute an amendment to the lease that would extend or reduce, in any
manner whatsoever, the lease term, then the grant to Lessee of this "Option to
Extend" shall automatically be revoked and withdrawn, with no further notice to
Lessee, unless agreed by the parties to the contrary in the amendment to be
executed by the parties (which documents must set forth, in detail, the terms
and conditions upon which Lessor grants Lessee rights to extend the lease).

 

9.          Miscellaneous. Lessor and Lessee shall execute and deliver
appropriate documentation to evidence any renewal of the Lease and the terms and
conditions of the Lease during the Option Term. All terms used herein shall have
the same meanings as used in the Lease. In the event of a conflict between the
provisions of the Lease and those of this Rider, the terms of this Rider shall
control. Except as hereinabove provided, said Lease shall remain in full force
and effect.

 

 

Page 2 of 2

Lessee’s initials: ______

OPTION TO EXTEND TERM

Reviewed:

Lessor’s initials:_____

 

 